Exhibit 10.1
2,100,000 SHARES
GAS NATURAL INC.
COMMON STOCK
 
UNDERWRITING AGREEMENT
 
Philadelphia, Pennsylvania
November  9, 2010
JANNEY MONTGOMERY SCOTT LLC
As Representative of the Several Underwriters
   Named in Schedule I hereto
c/o Janney Montgomery Scott LLC
1801 Market Street
Philadelphia, PA 19103
Ladies and Gentlemen:
          Gas Natural Inc., an Ohio corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to sell an aggregate of
1,760,000 shares of the Company’s Common Stock, $0.15 par value per share (the
“Common Stock”), Richard M. Osborne, as Trustee of the Richard M. Osborne Trust
under Restated Trust Agreement dated January 13, 1995 (“Osborne”), proposes to
sell 300,000 shares of Common Stock and Thomas J. Smith (“Smith” together with
Osborne the “Selling Shareholders” and each individually a “Selling
Shareholder”) proposes to sell 40,000 shares of Common Stock, to the several
underwriters named in Schedule I hereto (the “Underwriters”) for whom Janney
Montgomery Scott LLC is serving as Representative (the “Representative”). The
Common Stock to be sold to the Underwriters by the Company and the Selling
Shareholders is referred to herein as the “Firm Shares.” The respective amounts
of the Firm Shares to be purchased by the several Underwriters are set forth
opposite their names in Schedule I hereto. The Firm Shares shall be offered to
the public at a public offering price of $10 per Firm Share (the “Offering
Price”).
          In order to cover over-allotments in the sale of the Firm Shares, the
Underwriters may, at the Underwriters’ election and subject to the terms and
conditions stated herein, purchase for the Underwriters’ own accounts up to
315,000 additional shares of Common Stock from the Company. Such 315,000
additional shares of Common Stock are referred to herein as the “Optional
Shares.” If any Optional Shares are purchased, the Optional Shares shall be
purchased

 



--------------------------------------------------------------------------------



 



for offering to the public at the Offering Price and in accordance with the
terms and conditions set forth herein. The Firm Shares and the Optional Shares
are referred to collectively herein as the “Shares.”
          In consideration of the mutual agreements contained in this
Underwriting Agreement (the “Agreement”), the Company, the Selling Shareholder,
and the Underwriters, intending to be legally bound, hereby confirm their
agreement as follows:
     1. Representations and Warranties of the Company. The Company represents
and warrants to, and agrees with, the Underwriters that:
          (a) The Company has prepared, in accordance with the requirements of
the Securities Act of 1933, as amended (the “Act”), and the rules and
regulations (the “Regulations”) of the Securities and Exchange Commission (the
“SEC”) thereunder and has filed with the SEC a registration statement on Form
S-1 (File No. 333-167859) and one or more amendments thereto and a prospectus
for the purpose of registering the Shares under the Act. The term “Registration
Statement” as used herein means the registration statement (including all
exhibits and information incorporated by reference therein) as amended to the
date of this Agreement, and includes information (if any) contained in a form of
prospectus or prospectus supplement that is deemed retroactively to be part of
the Registration Statement, pursuant to Rule 430B under the Act, to be part of
the registration statement as of the time specified in Rule 430B. If it is
contemplated, at the time this Agreement is executed, that a post-effective
amendment to the Registration Statement will be filed and must be declared
effective before the offering of the Shares may commence, the term “Registration
Statement” as used herein shall mean the Registration Statement as amended by
such post-effective amendment. If the Company has filed, or files on or after
the date of this Agreement, a registration statement to register Common Stock
pursuant to Rule 462(b) under the Act (the “Rule 462(b) Registration
Statement”), then any reference herein to the term “Registration Statement”
shall be deemed to include such Rule 462(b) Registration Statement. The term
“Base Prospectus” shall mean the base prospectus filed as part of the
Registration Statement in the form in which it has most recently been filed with
the SEC on or prior to the date of this Agreement. The term “Preliminary
Prospectus” shall mean any preliminary prospectus supplement relating to the
Shares, together with the Base Prospectus, and filed with the SEC pursuant to
Rule 424(a) of the Regulations. The term “Statutory Prospectus” shall mean the
Preliminary Prospectus, as amended or supplemented, immediately prior to the
Initial Sale Time (as defined below), including any document incorporated by
reference therein. The term “Prospectus” shall mean the final prospectus
supplement relating to the Shares, together with the Base Prospectus, including
any document incorporated by reference therein, that is first filed pursuant to
Rule 424(b) after the effective time of the Registration Statement (the
“Effective Time”). The term “Issuer Free Writing Prospectus” shall have the
meaning ascribed to it in Rule 433 of the Regulations relating to the Shares, in
the form filed or required to be filed with the SEC or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g) of
the Regulations. The term “Disclosure Package” shall mean (i) the Statutory
Prospectus, (ii) the Issuer Free Writing Prospectus, if any, identified in
Schedule II hereto, and (iii) any other free writing prospectus defined in
Rule 405 of the Regulations that is required to be filed by the Company with the
SEC or retained by the Company under Rule 433 of the Regulations and that all
parties hereto expressly agree to treat as part of the Disclosure Package (the
“Other Free Writing Prospectus”). For purposes of this

2



--------------------------------------------------------------------------------



 



Agreement, the “Initial Sale Time” shall mean 5:00 p.m. (Eastern Time) on the
date of this Agreement. All references in this Agreement to the Registration
Statement, the Rule 462(b) Registration Statement, the Base Prospectus, a
Preliminary Prospectus, the Statutory Prospectus, the Prospectus, the Issuer
Free Writing Prospectus, the Other Free Writing Prospectus or any amendments or
supplements to any of the foregoing, shall include any copy thereof filed with
the SEC pursuant to its Electronic Data Gathering, Analysis and Retrieval System
(“EDGAR”).
          (b) The Registration Statement has become effective under the Act, and
the SEC has not issued any stop order suspending the effectiveness of the
Registration Statement or preventing or suspending the use of the Statutory
Prospectus or the Prospectus, nor has the SEC instituted or, to the Company’s
knowledge, threatened to institute proceedings with respect to such an order. No
stop order suspending the sale of the Shares in any jurisdiction in which the
Underwriter may offer the Shares has been issued, and no proceedings for that
purpose have been instituted or, to the Company’s knowledge, threatened. The
Company has complied in all material respects with all requests of the SEC, or
requests of which the Company has been advised of any state or foreign
securities commission in a state or foreign jurisdiction in which the
Underwriter may offer the Shares, for additional information to be included in
the Registration Statement, the Disclosure Package, or the Prospectus.
          (c) (i) The Registration Statement complied at the Effective Time and,
as amended or supplemented, complies on the date hereof and will comply on the
Closing Date and any Option Closing Date, in all material respects, with the
requirements of the Act and the Regulations, (ii) the Registration Statement, at
the Effective Time, did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading, (iii) the Disclosure Package, at the time
it was filed and as of the Initial Sale Time, complied in all material respects
with the requirements of the Act and the Regulations, (iv) the Disclosure
Package at the time it was filed and as of the Initial Sale Time, did not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (v) the Prospectus, at the time it
is filed and, as amended or supplemented, as of the Closing Date and any Option
Closing Date, will comply in all material respects with the requirements of the
Act and the Regulations, (vi) the Prospectus, at the time it is filed and, as
amended or supplemented, as of the Closing Date and any Option Closing Date,
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however that
the representations and warranties set forth in this section do not apply to
omissions from or statements in the Registration Statement, the Disclosure
Package or the Prospectus based upon and in conformity with written information
furnished to the Company by any Underwriter through the Representative
specifically for use therein, it being understood and agreed that the only
information furnished by any Underwriter for use in the Registration Statement,
the Disclosure Package and the Prospectus is the information as described in
Section 14 of this Agreement, and (vii) the statistical and market-related data
included or incorporated by reference in the Registration Statement, the
Disclosure Package and the Prospectus are based on or derived from sources that
the Company believes to be reliable and accurate or represent the Company’s good
faith estimate that are made on the basis of data derived from such sources.

3



--------------------------------------------------------------------------------



 



          (d) As of the Initial Sale Time, the Disclosure Package complied in
all material respects with the Act and the Regulations and, if filed by
electronic transmission pursuant to EDGAR (except as may be permitted by
Regulation S-T under the Act), was identical to the copy thereof delivered to
the Underwriters for use in connection with the offer and sale of the Shares.
The Disclosure Package, at the Initial Sale Time, did not, and at the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding sentence does not apply to omissions from or
statements in the Disclosure Package based upon and in conformity with written
information furnished to the Company by any Underwriter through the
Representative specifically for use therein, it being understood and agreed that
the only such information furnished by any Underwriter for use in the Disclosure
Package is the information as described in Section 14 of this Agreement.
          (e) The Company (including its agents and representatives, other than
the Underwriters in their capacity as such) has not used, authorized, approved
or referred to and will not use, authorize, approve or refer to any Issuer Free
Writing Prospectus, other than the documents listed on Schedule II hereto. Each
such Issuer Free Writing Prospectus complied when issued in all material
respects with the Act and the Regulations and has been filed in accordance with
the Act and the Regulations (to the extent required thereby). Each Issuer Free
Writing Prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Shares or until any earlier date
of which the Company notified or notifies the Representative as described in the
next sentence, did not, does not and will not include any information that, in
any material respect, conflicted, conflicts or will conflict with the
information contained in the Registration Statement. If at any time following
issuance of an Issuer Free Writing Prospectus, there occurred or occurs an event
or development as a result of which such Issuer Free Writing Prospectus
conflicted or would conflict with the information then contained in the
Registration Statement or included or would include an untrue statement of a
material fact or omitted or would omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances
prevailing at that subsequent time, not misleading, (i) the Company has promptly
notified or will promptly notify the Representative and (ii) the Company has
promptly amended or will promptly amend or supplement such Issuer Free Writing
Prospectus to eliminate or correct such conflict, untrue statement or omission.
The foregoing sentences do not apply to conflicts with, omissions from or
statements in any Issuer Free Writing Prospectus based upon and in conformity
with written information furnished to the Company by any Underwriter through the
Representative specifically for use therein, it being understood and agreed that
the only such information furnished by any Underwriter through the
Representative for use in any Issuer Free Writing Prospectus is the information
as set forth in Section 14 of this Agreement.
          (f) The Company has not distributed and will not distribute, prior to
the later of the last Option Closing Date (as defined below) and the completion
of the Underwriters’ distribution of the Shares, any offering material in
connection with the offering and sale of the Shares other than the Registration
Statement, the Disclosure Package or the Prospectus.
          (g) The documents incorporated by reference into the Registration
Statement, the Disclosure Package and the Prospectus pursuant to Item 12 of Form
S-1 under the Act or

4



--------------------------------------------------------------------------------



 



hereafter filed with the SEC, at the time they were filed with the SEC, complied
in all material respects with the requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and with the rules and regulations
promulgated under or pursuant to the Exchange Act and when read together with
the information in the Disclosure Package and the Prospectus, as the case may
be, as of the Initial Sale Time, date of the Prospectus, the Closing Date, and
any Option Closing Date, as applicable, did not, and will not, contain any
untrue statement of material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.
          (h) There are no legal or governmental proceedings pending or, to the
knowledge of the Company, threatened to which the Company or any of its
Subsidiaries (as defined below) is a party, or to which any of their respective
properties or assets are subject, that are required to be described in the
Registration Statement, the Disclosure Package or the Prospectus that are not so
described, except for such proceedings that, individually or in the aggregate,
would not reasonably be expected to have a material adverse effect on the
general affairs, properties, assets, operations, condition (financial or
otherwise), results of operations, shareholders’ equity, or business
(collectively, the “Business Conditions”) of the Company and the Subsidiaries
taken as a whole (a “Material Adverse Effect”). There are no statutes or
regulations that are required to be described in the Registration Statement, the
Disclosure Package or the Prospectus or to be filed as exhibits to the
Registration Statement that are not described or filed as required, except as
would not reasonably be expected to have a Material Adverse Effect. References
to “material” or “materiality” or “material adverse change” as applicable to the
Company or any of its Subsidiaries shall mean material to the Business
Conditions of the Company and the Subsidiaries taken as a whole.
          (i) The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Ohio, and has all necessary
power and authority, to own or lease and operate its properties and to conduct
its current business as described in the Registration Statement, the Disclosure
Package and the Prospectus, and to execute, deliver and perform this Agreement.
Each of Bangor Gas Company, LLC, Energy West Resources, Inc., Energy West
Development, Inc., Frontier Utilities of North Carolina, Inc., Frontier Natural
Gas, LLC, Great Plains Natural Gas Company, Lightning Pipeline Company, Inc.,
Northeast Ohio Natural Gas Corp., Orwell Natural Gas Company, Penobscot Natural
Gas Company, Inc., and Energy West, Incorporated, shall herein be referred to
individually as a “Subsidiary” and collectively as the “Subsidiaries.” Each
Subsidiary has been duly incorporated or formed and is a corporation or limited
liability company validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, with all necessary power and
authority, corporate and otherwise, and all required licenses, permits,
certifications, registrations, approvals, consents and franchises to own or
lease and operate its properties and to conduct its current business as
described in the Registration Statement, the Disclosure Package and the
Prospectus. The Company and its Subsidiaries are duly qualified to do business
as foreign entities, and are in good standing, in all jurisdictions in which
such qualification is required, except where the failure to so qualify or to be
in good standing would not have a Material Adverse Effect.

5



--------------------------------------------------------------------------------



 



          (j) All of the outstanding shares of capital stock of each of the
Subsidiaries have been duly authorized and validly issued, are fully paid and
non-assessable and are owned, directly or indirectly, by the Company, free and
clear of all liens, encumbrances and security interests; and no options,
warrants or other rights to purchase, agreements or other obligations to issue,
or other rights to convert any obligations into shares of capital stock or
ownership interests in each of the Subsidiaries or securities convertible into
or exchangeable for capital stock of, or other ownership interests in any of the
Subsidiaries are outstanding except as disclosed in the Registration Statement,
the Disclosure Package or the Prospectus. Except for shares in the Subsidiaries,
except as described in the Registration Statement, the Disclosure Package or the
Prospectus, or except for its subsidiaries Brainard Gas Corp., Cut Bank Gas
Company, Energy West Propane, Inc., Kidren Pipeline LLC and Energy West
Properties LLC, neither the Company nor the Subsidiaries owns any stock or other
interest whatsoever, whether equity or debt, in any corporation, limited
liability company, partnership or other entity.
          (k) This Agreement has been duly authorized, executed and delivered by
the Company and constitutes its legal, valid and binding obligation, enforceable
against the Company in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and subject to applicability of
general principles of equity and except, as to this Agreement, as rights to
indemnity and contribution may be limited by federal and state securities laws
or principles of public policy.
          (l) The execution, delivery and performance of this Agreement and the
transactions contemplated herein, do not and will not, with or without the
giving of notice or the lapse of time, or both, (i) conflict with any term or
provision of the Company’s or the Subsidiaries’ respective Certificate or
Articles of Incorporation, as the case may be, Code of Regulations or Bylaws, as
the case may be, or similar governing documents; (ii) result in a breach of,
constitute a default under, result in the termination or modification of, result
in the creation or imposition of any lien, security interest, charge or
encumbrance upon any of the properties of the Company or the Subsidiaries or
require any payment by the Company or any of the Subsidiaries or impose any
liability on the Company or any of the Subsidiaries pursuant to, any contract,
indenture, mortgage, deed of trust, commitment or other agreement or instrument
to which the Company or any of the Subsidiaries is a party or by which any of
their respective properties are bound or affected other than this Agreement;
(iii) assuming compliance with Blue Sky laws and the rules of the Financial
Industry Regulatory Authority (“FINRA”) applicable to the offer and sale of the
Shares, violate any law, rule, regulation, judgment, order or decree of any
government or governmental agency, instrumentality or court, domestic or
foreign, having jurisdiction over the Company or the Subsidiaries or any of
their respective properties or businesses; or (iv) result in a breach,
termination or lapse of the Company’s or the Subsidiaries’ corporate power and
authority to own or lease and operate their respective properties and conduct
their respective businesses, except, in the cases of clauses (ii), (iii) and
(iv) above, as would not reasonably be expected to have a Material Adverse
Effect.
          (m) At the date or dates indicated in the Registration Statement, the
Disclosure Package or the Prospectus, the Company had or will have the
capitalization set forth in the Registration Statement, the Disclosure Package
and the Prospectus under the caption “Capitalization” and will have, as of the
issuance of the Firm Shares on the Closing Date, the as-

6



--------------------------------------------------------------------------------



 



adjusted capitalization set forth therein as of the date indicated in the
Registration Statement, the Disclosure Package and the Prospectus. At the
Effective Time and on the Closing Date and any Option Closing Date, there will
be no options or warrants or other outstanding rights to purchase, agreements or
obligations to issue or agreements or other rights to convert or exchange any
obligation or security into, capital stock of the Company or securities
convertible into or exchangeable for capital stock of the Company, except as
disclosed in the Registration Statement, the Disclosure Package and the
Prospectus or the grant of options, restricted stock or restricted stock units
after the date of the Registration Statement, the Disclosure Package or the
Prospectus under stock incentive plans or other stock plans of the Company and
the sale of Common Stock pursuant to the Company’s employee stock purchase plan
and its common stock purchase and dividend reinvestment plan. The information in
the Registration Statement, Disclosure Package and the Prospectus insofar as it
relates to all outstanding options and restricted stock units and other rights
to acquire securities of the Company as of the dates referred to in the
Registration Statement, the Disclosure Package and the Prospectus, is true and
correct in all material respects.
          (n) The currently outstanding shares of the Company’s capital stock
have been duly authorized and are validly issued, fully paid and non-assessable,
and none of such outstanding shares of the Company’s capital stock has been
issued in violation of any preemptive rights or similar rights of any security
holder of the Company. The holders of the outstanding shares of the Company’s
capital stock are not subject to personal liability solely by reason of being
such holders. All previous offers and sales of the outstanding shares of the
Company’s capital stock, whether described in the Registration Statement,
Disclosure Package, the Prospectus or otherwise, were made in conformity with
applicable federal, state and foreign securities laws. The authorized capital
stock of the Company, including, without limitation, the outstanding Common
Stock, the Shares being issued, and the outstanding options to purchase shares
of Common Stock conform in all material respects with the descriptions thereof
in the Registration Statement, the Disclosure Package and the Prospectus, and
such descriptions conform in all material respects with the instruments defining
the same. The description of the Company’s stock plans, equity compensation
plans and other equity arrangements, and the rights granted thereunder, set
forth in the Registration Statement, the Disclosure Package and the Prospectus
accurately and fairly presents, in all material respects, the information
required to be shown with respect to such plans, arrangements and rights.
          (o) There are no contracts, agreements or understandings between the
Company or any of its Subsidiaries and any person granting such person the right
to require the Company to file a registration statement under the Act with
respect to any securities of the Company owned or to be owned by such person or
to require the Company to include such securities in the securities registered
pursuant to the Registration Statement or in any securities being registered
pursuant to any other registration statement filed by the Company under the Act.
          (p) The Shares to be sold by the Company have been duly and validly
authorized, and, when issued and delivered against payment therefor as
contemplated by this Agreement, the Shares to be sold by the Company will be
validly issued, fully paid and non-assessable and the holders thereof will not
be subject to personal liability solely by reason of being such holders. The
certificates representing the Shares to be sold by the Company are in proper
legal form under, and conform in all material respects to the requirements of
the Ohio

7



--------------------------------------------------------------------------------



 



Revised Code. Neither the filing of the Registration Statement nor the offering
or sale of Shares by the Company as contemplated by this Agreement gives any
security holder of the Company, except for the Selling Shareholders, any rights
for or relating to the registration of any Common Stock or any other capital
stock of the Company or any other rights to convert or have redeemed or
otherwise receive anything of value with respect to any other security of the
Company.
          (q) No consent, approval, authorization, order, registration, license
or permit of, or filing or registration with, any court, government,
governmental agency, instrumentality or other regulatory body or official is
required for the valid and legal execution, delivery and performance by the
Company of this Agreement and the consummation of the transactions contemplated
hereby, except (i) such as may be required for the registration of the Shares
under the Act and the listing of the Shares on the NYSE Amex Equities,
(ii) filings under the Exchange Act, or (iii) filings required for compliance
with the applicable state securities or Blue Sky laws or the bylaws, rules and
other pronouncements of FINRA.
          (r) The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act. The issued and outstanding shares of Common Stock are listed on
the NYSE Amex Equities. Neither the Company nor, to the Company’s knowledge, any
other person has taken any action designed to cause, or likely to result in, the
termination of the registration of the Common Stock under the Exchange Act. The
Company has not received any notification that the SEC, the NYSE Amex Equities
or FINRA is contemplating terminating such registration or inclusion. References
to “knowledge” as applicable to the Company or any of its Subsidiaries shall
mean the actual knowledge of the executive officers of the Company or its
Subsidiaries who are named in the Prospectus.
          (s) The statements in the Registration Statement, the Disclosure
Package and the Prospectus, insofar as they are descriptions of or references to
contracts, agreements or other documents, are accurate in all material respects
and present or summarize fairly, in all material respects, the information
required to be disclosed under the Act or the Regulations, and there are no
contracts, agreements or other documents, instruments or transactions of any
character required to be described or referred to in the Registration Statement,
the Disclosure Package or the Prospectus or to be filed as exhibits to the
Registration Statement that have not been so described, referred to or filed, as
required.
          (t) Each contract or other instrument (however characterized or
described) to which the Company or any of the Subsidiaries is a party or by
which any of their respective properties or businesses is bound or affected and
which is material to the conduct of the business of the Company or the
Subsidiaries, has been duly and validly executed by the Company or the
Subsidiaries, as applicable and, to the knowledge of the Company, by the other
parties thereto. Each such contract or other instrument is in full force and
effect and is enforceable against the parties thereto in accordance with its
terms, except (i) as enforcement may be limited by bankruptcy, insolvency or
other similar laws affecting the enforcement of creditors’ rights generally and
subject to applicability of general principles of equity or (ii) where such
unenforceability or effectiveness would not have a Material Adverse Effect.
Neither the Company nor any of the Subsidiaries is, and to the knowledge of the
Company, no other party thereto is, in default under any such contract or other
instrument, and no event has occurred that, with the lapse of time or the giving
of notice, or both, would constitute a default under any such

8



--------------------------------------------------------------------------------



 



contract or other instrument, except where such event or default would not have
a Material Adverse Effect. All necessary consents under such contracts or other
instruments to the disclosure in the Registration Statement, Disclosure Package
and the Prospectus with respect thereto have been obtained.
          (u) The consolidated financial statements of the Company (including
the notes thereto) filed as part of, or incorporated by reference in, the
Prospectus and the Registration Statement, the Disclosure Package and the
Prospectus present fairly, in all material respects, the financial position of
the Company as of the respective dates thereof, and the results of operations
and cash flows of the Company for the periods indicated therein, and have been
prepared in conformity with generally accepted accounting principles of the
United States. The supporting notes included in the Registration Statement, the
Disclosure Package and the Prospectus fairly state in all material respects the
information required to be stated therein in relation to the financial
statements taken as a whole. The information included in the Registration
Statement, the Disclosure Package and the Prospectus under the captions
“Prospectus Summary — Summary Consolidated Financial Data,” “Use of Proceeds,”
and “Capitalization” presents fairly in all material respects the information
shown therein and has been compiled on a basis consistent with that of the
financial statements incorporated by reference in the Registration Statement,
the Disclosure Package and the Prospectus. The unaudited pro forma adjustments
to financial information in the Registration Statement, the Disclosure Package
and the Prospectus have been properly applied in all material respects to the
historical amounts in the compilation of that information to reflect the sale by
the Company of the Shares offered thereby at an assumed offering or actual price
set forth in the Registration Statement, the Disclosure Package or the
Prospectus, as the case may be, and the anticipated application of the estimated
net proceeds therefrom substantially in accordance with the description set
forth under the caption “Use of Proceeds” in the Prospectus.
          (v) Since the respective dates as of which information is given, or
incorporated by reference, in the Registration Statement, the Disclosure Package
and the Prospectus, except as otherwise stated therein, there has not been
(i) any Material Adverse Effect; (ii) any material adverse change, loss,
reduction, termination or non-renewal of any material contract to which the
Company or any of its Subsidiaries is a party; (iii) any transaction entered
into by the Company or any of the Subsidiaries not in the ordinary course of its
business that is material to the Company or any Subsidiary; (iv) any dividend or
distribution of any kind declared, paid or made by the Company on its capital
stock, except for and to the extent described in the Registration Statement, the
Disclosure Package and the Prospectus; (v) any liabilities or obligations,
direct or indirect, incurred by the Company or any of the Subsidiaries that are
material to the Company or any of the Subsidiaries; (vi) any change in the
capitalization of the Company or any of the Subsidiaries, except for issuances
pursuant to the Company’s employee stock option or equity compensation plans or
purchases by the Company’s dividend reinvestment plan; or (vii) any change in
the indebtedness of the Company or any of the Subsidiaries that is material to
the Company or any Subsidiary. Neither the Company nor any of the Subsidiaries
has any contingent liabilities or obligations that are material and that are not
expressly disclosed in the Registration Statement, the Disclosure Package and
the Prospectus.
          (w) Neither the Company nor, to the Company’s knowledge, any of its
officers, directors or affiliates has (i) taken, nor shall the Company or such
persons take, directly

9



--------------------------------------------------------------------------------



 



or indirectly, any action designed to, or that might be reasonably expected to,
cause or result in stabilization or manipulation of the price of Common Stock,
or (ii) since the filing of the Prospectus (A) sold, bid for, purchased or paid
anyone any compensation for soliciting purchases of, the Shares or (B) paid or
agreed to pay to any person any compensation for soliciting another to purchase
any other securities of the Company, other than payments to the Underwriters as
provided in this Agreement.
          (x) The Company and the Subsidiaries have filed with the appropriate
federal, state and local governmental agencies, and all foreign countries and
political subdivisions thereof, all material tax returns that are required to be
filed or have duly obtained extensions of time for the filing thereof and have
paid all material taxes shown on such returns or otherwise due and all material
assessments received by them to the extent that the same have become due.
Neither the Company nor any of the Subsidiaries has executed or filed with any
taxing authority, foreign or domestic, any agreement extending the period for
assessment or collection of any income or other tax and none of them is a party
to any pending action or proceeding by any foreign or domestic governmental
agency for the assessment or collection of taxes, and no claims for assessment
or collection of taxes have been asserted against the Company or any of the
Subsidiaries that would have a Material Adverse Effect.
          (y) Hein & Associates LLP, which has given its report on certain
financial statements included as part of or incorporated by reference in the
Registration Statement, the Disclosure Package and the Prospectus, is an
independent registered public accounting firm.
          (z) Neither the Company nor any of the Subsidiaries is in violation
of, or in default under, any of the terms or provisions of (i) its Certificate
or Articles of Incorporation, as the case may be, or Code of Regulations or
Bylaws, as the case may be, or similar governing instruments, (ii) any
indenture, mortgage, deed of trust, contract, commitment or other agreement or
instrument to which it is a party or by which it or any of its assets or
properties is bound or affected, (iii) any law, rule, regulation, judgment,
order or decree of any government or governmental agency, instrumentality or
court, domestic or foreign, having jurisdiction over it or any of its properties
or business, or (iv) any license, permit, certification, registration, approval,
consent or franchise, except, with respect to clause (ii), (iii) or (iv) above,
where any such default would not reasonably be expected to have a Material
Adverse Effect.
          (aa) Except as expressly disclosed in the Registration Statement, the
Disclosure Package and the Prospectus, there are no claims, actions, suits,
protests, proceedings, arbitrations, investigations or inquiries pending before,
or, to the Company’s knowledge, threatened or contemplated by, any governmental
agency, instrumentality, court or tribunal, domestic or foreign, or before any
private arbitration tribunal to which the Company or any of the Subsidiaries is
or may be made a party that could reasonably be expected to affect the validity
of any of the outstanding Common Stock, or that, if determined adversely to the
Company or any of the Subsidiaries would result in a Material Adverse Effect,
nor to the Company’s knowledge is there any reasonable basis for any such claim,
action, suit, protest, proceeding, arbitration, investigation or inquiry. There
are no outstanding orders, judgments or decrees of any court, governmental
agency, instrumentality or other tribunal enjoining the Company or any of the
Subsidiaries from, or requiring the Company or any of the Subsidiaries to

10



--------------------------------------------------------------------------------



 



take or refrain from taking, any action, or to which the Company or any of the
Subsidiaries or their properties, assets or businesses are bound or subject.
          (bb) Each of the Company and the Subsidiaries owns, or possesses
adequate rights to use, or can acquire on reasonable terms, all patents, patent
applications, trademarks, trademark registrations, applications for trademark
registration, trade names, service marks, licenses, inventions, copyrights,
know-how (including any unpatented and/or unpatentable proprietary or
confidential technology, information, systems, design methodologies and devices
or procedures developed or derived from or for the Company’s or the
Subsidiaries’ business), trade secrets, confidential information, processes and
formulations and other proprietary information necessary for, used in, or
proposed to be used in, the conduct of the business of the Company and the
Subsidiaries as described in the Registration Statement, the Disclosure Package
and the Prospectus (collectively, the “Intellectual Property”). Except with
respect to that certain coexistence agreement previously provided to the
Representative, to the Company’s knowledge, neither the Company nor any of the
Subsidiaries has infringed, is infringing or has received any notice of conflict
with, the asserted rights of others with respect to the Intellectual Property
that if the subject of an unfavorable decision, ruling or finding, could have a
Material Adverse Effect, and the Company knows of no reasonable basis therefor.
To the knowledge of the Company, no other parties have infringed upon or are in
conflict with any Intellectual Property owned by the Company or its
Subsidiaries. Neither the Company nor any of the Subsidiaries is a party to, or
bound by, any agreement pursuant to which royalties, honorariums or fees are
payable by the Company or any of the Subsidiaries to any person by reason of the
ownership or use of any Intellectual Property, except for software and computer
applications used in the ordinary course of business.
          (cc) Each of the Company and the Subsidiaries has good and marketable
title to all property described in the Registration Statement, the Disclosure
Package and the Prospectus as being owned by it, free and clear of all liens,
security interests, charges or encumbrances and the like, except such as are
expressly described or referred to in the Registration Statement, the Disclosure
Package and the Prospectus or such that do not have a Material Adverse Effect.
Except as otherwise disclosed in the Registration Statement, the Disclosure
Package and the Prospectus, all real and personal property owned and leased by
the Company and the Subsidiaries, as described or referred to in the
Registration Statement, the Disclosure Package and the Prospectus is held by the
Company or the Subsidiaries, as applicable, under valid and enforceable leases.
     Except as disclosed in the Registration Statement, the Disclosure Package
and the Prospectus, the executive offices and facilities of the Company and the
Subsidiaries (the “Premises”), and all operations presently or formerly
conducted thereon by the Company or the Subsidiaries or any predecessors
thereof, are now and, since the Company or the Subsidiaries began to use such
Premises, always have been and, to the knowledge of the Company prior to when
the Company or the Subsidiaries began to use such Premises, always had been, in
compliance with all federal, state and local statutes, ordinances, regulations,
rules, standards and requirements of common law concerning or relating to
industrial hygiene and the protection of health and the environment
(collectively, the “Environmental Laws”), except to the extent that any failure
in such compliance would not have a Material Adverse Effect. To the Company’s
knowledge, there are no conditions on, about, beneath or arising from the
Premises or in close

11



--------------------------------------------------------------------------------



 



proximity to the Premises or at any other location that (i) might give rise to
liability, the imposition of a statutory lien upon the Company or any of the
Subsidiaries, (ii) require a “Response,” “Removal” or “Remedial Action,” as
defined herein, under any of the Environmental Laws by the Company or any of the
Subsidiaries, or (iii) affect the quality of the groundwater withdrawn by the
Company, and that would have a Material Adverse Effect, except as described in
the Registration Statement, the Disclosure Package and the Prospectus. Except as
expressly described in the Registration Statement, the Disclosure Package and
the Prospectus, and except as will not have a Material Adverse Effect,
(i) neither the Company nor any of the Subsidiaries has received notice or has
knowledge of any claim, demand, investigation, regulatory action, suit or other
action instituted or threatened against the Company or any of the Subsidiaries
or any portion of the Premises or any parcel in close proximity to the Premises
relating to any of the Environmental Laws and (ii) neither the Company nor any
of the Subsidiaries has received any notice of material violation, citation,
complaint, order, directive, request for information or response thereto, notice
letter, demand letter or compliance schedule to or from any governmental or
regulatory agency arising out of or in connection with “hazardous substances”
(as defined by applicable Environmental Laws) on, about, beneath, arising from
or generated at the Premises, near the Premises or at any other location. As
used in this subsection, the terms “Response,” “Removal,” and “Remedial Action”
shall have the respective meanings assigned to such terms under Sections
101(23)-101(25) of the Comprehensive Environmental Response, Compensation and
Liability Act, as amended by the Superfund Amendments and Reauthorization Act,
42 U.S.C. 9601(23)-9601(25).
          (dd) Each of the Company and the Subsidiaries believes they are
insured with policies in such amounts and with such deductibles and covering
such risks as are generally deemed adequate and customary for their businesses,
including, but not limited to, insurance against accidents, third-party injury
or general liability and insurance covering certain real and personal property
owned or leased by the Company and each of the Subsidiaries against theft,
damage, destruction, acts of vandalism and all other risks customarily insured
against. All policies of insurance insuring the Company or any of the
Subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect; the Company and the Subsidiaries are in
compliance with the terms of such policies and instruments in all material
respects; and there are no claims by the Company or any of the Subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; and, except as set
forth in the Registration Statement, the Disclosure Package and the Prospectus,
neither the Company nor any of the Subsidiaries has been refused any insurance
coverage sought or applied for. The Company has no reason to believe that it or
any of the Subsidiaries will not be able (i) to renew its existing insurance
coverage as and when such policies expire or (ii) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at no cost that would not result in a Material
Adverse Effect.
          (ee) Each of the Company and the Subsidiaries maintain effective
internal control over financial reporting, as such term is defined in
Rule 13a-15(f) under the Exchange Act.
          (ff) Each of the Company and the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurances that:
(i) transactions are

12



--------------------------------------------------------------------------------



 



executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary in order to permit preparation of
financial statements in accordance with the generally accepted accounting
principles of the United States and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.
          (gg) Except as disclosed in the Registration Statement, the Disclosure
Package and the Prospectus or in any document incorporated by reference therein,
since the end of the Company’s most recent audited fiscal year, there has been
(i) no material weakness in the Company’s internal control over financial
reporting (whether or not remediated) and (ii) no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
          (hh) The Company is in compliance in all material respects with all
currently effective provisions of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated thereunder that are applicable, or will be
applicable as of the Closing Date (as defined below) and any Option Closing Date
(as defined below), to the Company.
          (ii) The Company, the Subsidiaries and any Related Employer (which for
purposes of this subsection means any entity that, with respect to the Company
or any of the Subsidiaries, is a member of a controlled group of corporations
within the meaning of Section 414(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), is, individually or collectively, a trade or business
under common control within the meaning of Section 414(c) of the Code, or is a
member of the same affiliated service group within the meaning of Section 414(m)
of the Code) have established, maintain, contribute to, are required to
contribute to, are a party to, or are bound by certain pension, retirement,
profit-sharing plans, deferred compensation, bonus, or other incentive plans, or
medical, vision, dental, or other health plans, or life insurance or disability
plans, or any other employee benefit plans, programs, arrangements, agreements,
or understandings (“Plans”), some of which are subject to the Employee
Retirement Income Security Act of 1974, as amended and the rules and regulations
thereunder (“ERISA”). Any disclosure regarding the Plans required under the Act
or the Exchange Act has been made in the Registration Statement, the Disclosure
Package and the Prospectus and the documents incorporated therein. All Plans
that are subject to ERISA are in compliance with ERISA, in all material
respects, and, to the extent a Plan is treated by the Company (or, if
applicable, by any Subsidiary or Related Employer) as satisfying the
qualification requirements of Section 401(a) of the Code, such Plan is in
compliance with the Code in all material respects and is the subject of a
current favorable determination letter from the Internal Revenue Service as to
its tax qualification, or such Plan has been submitted to the Internal Revenue
Service for an updated determination letter and the Company expects that the
Internal Revenue Service will issue a favorable determination letter with
respect to the Plan. Except as disclosed in the Notes to the Consolidated
Financial Statements included in the Prospectus, no Plan is an employee pension
benefit plan that is subject to Part 3 of Subtitle B of Title I of ERISA, a
defined benefit plan subject to Title IV of ERISA, or a multiemployer plan.
Except as disclosed in the Notes to the Consolidated Financial Statements
included in the Prospectus, none of the Company, the Subsidiaries or any Related
Employer maintains or has maintained retiree life or retiree health insurance
plans that are employee welfare benefit plans

13



--------------------------------------------------------------------------------



 



providing for continuing benefit or coverage for any employee or any beneficiary
of any employee after such employee’s termination of employment, except as
required by Section 4980B of the Code or comparable state law, and except as
disclosed in the Registration Statement, the Disclosure Package and the
Prospectus. No fiduciary or other party in interest with respect to any of the
Plans has caused any of such Plans to engage in a prohibited transaction as
defined in Section 406 of ERISA and Section 4975 of the Code. As used in this
subsection, the terms “defined benefit plan,” “employee benefit plan,” “employee
pension benefit plan,” “employee welfare benefit plan,” “fiduciary,”
“multiemployer plan” and “party in interest” shall have the respective meanings
assigned to such terms in Section 3 of ERISA.
          (jj) No labor dispute exists with the Company’s or the Subsidiaries’
employees, and to the Company’s knowledge, no such labor dispute is threatened.
The Company currently has no knowledge of any existing or threatened labor
disturbance by the employees of any of the principal suppliers, contractors or
customers of the Company or any of the Subsidiaries that would have a Material
Adverse Effect.
          (kk) Except as disclosed in the Registration Statement, the Disclosure
Package and the Prospectus, there are no contracts, agreements or understandings
between the Company and/or any person that would give rise to a valid claim
against the Company and/or the Underwriter for a brokerage commission, finder’s
fee or other like payment in connection with the transactions contemplated
herein, or in any contracts, agreements, understandings, payments, arrangements
or issuances with respect to the Company or any of its officers, directors,
shareholders, employees or affiliates that may affect the Underwriter’s
compensation as determined by FINRA.
          (ll) The Company is not, and after giving effect to the offering and
sale of the Shares and the application of the proceeds therefor described in the
Registration Statement, the Disclosure Package and the Prospectus will not be,
an “investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended. None
of the Subsidiaries is an “investment company” as defined in the Investment
Company Act of 1940, as amended.
          (mm) (i) The Company and the Subsidiaries have received all permits,
licenses, franchises, authorizations, registrations, qualifications and
approvals (collectively, “Permits”) of governmental or regulatory authorities as
may be required to own their properties and conduct their businesses in the
manner described in the Registration Statement, the Disclosure Package and the
Prospectus subject to such qualifications as may be set forth in the
Registration Statement, the Disclosure Package and the Prospectus, except for
failure to so possess would not have a Material Adverse Effect; (ii) the Company
and the Subsidiaries have fulfilled and performed all of their material
obligations with respect to such Permits, and no event has occurred which allows
or, after notice or lapse of time or both, would allow revocation or termination
thereof or result in any other material impairment of the rights of the holder
of any such Permit, subject in each case to such qualifications as may be set
forth in the Registration Statement, the Disclosure Package and the Prospectus
and except where such non performance or noncompliance would not have a Material
Adverse Effect; and (iii) except as described in the Registration Statement, the
Disclosure Package and the Prospectus, such Permits contain no

14



--------------------------------------------------------------------------------



 



restrictions that materially affect the ability of the Company or the
Subsidiaries to conduct their businesses.
          (nn) No statement, representation, warranty or covenant made by the
Company or any of the Subsidiaries in this Agreement or in any certificate or
document required by this Agreement to be delivered to the Underwriters is, or
as of the Closing Date or any Option Closing Date will be, inaccurate, untrue or
incorrect in any material respect. No transaction has occurred or is proposed
between or among the Company or any of the Subsidiaries and any of their
respective officers, directors or shareholders or any affiliate of the foregoing
that is required to be described in and is not described in the Registration
Statement, the Disclosure Package and the Prospectus.
          (oo) None of the Company, the Subsidiaries, or, to the Company’s
knowledge, any officer, director, employee, partner, agent or other person
acting on behalf of the Company or the Subsidiaries has, directly or indirectly,
given or agreed to give any money, property or similar benefit or consideration
to any customer or supplier (including any employee or agent of any customer or
supplier) or official or employee of any agency or instrumentality of any
government (foreign or domestic) or political party or candidate for office
(foreign or domestic) or any other person who was, is or in the future may be in
a position to affect the Business Conditions of the Company or any of the
Subsidiaries or any actual or proposed business transaction of the Company or
any of the Subsidiaries that (i) could subject the Company or any of the
Subsidiaries to any liability (including, but not limited to, the payment of
monetary damages) or penalty in any civil, criminal or governmental action or
proceeding that would have a Material Adverse Effect or (ii) with respect to the
Company, the Subsidiaries or any officer or director thereof, violates any law,
rule or regulation to which the Company or any of the Subsidiaries is subject.
          (pp) The Company’s board of directors has validly appointed an audit
committee whose composition satisfies the requirements of the Exchange Act, and
the rules and regulations of the SEC adopted thereunder as of the Closing Date.
The Company’s audit committee has adopted a charter that satisfies the Exchange
Act and the rules and regulations of the SEC adopted thereunder that are
applicable as of the Closing Date.
          (qq) At the time of filing the Registration Statement and as of the
date of the execution and delivery of this Agreement (with such date being used
as the determination date for purposes hereof), the Company was not and is not
an Ineligible Issuer (as defined in Rule 405 of the Act), without taking into
account any determination by the SEC pursuant to Rule 405 of the Act that it is
not necessary that the Company be considered an Ineligible Issuer.
          (rr) Any certificate signed by any officer of the Company or any of
the Subsidiaries in such capacity and delivered to the Representative or to
counsel for the Underwriters pursuant to this Agreement shall be deemed a
representation and warranty by the Company or the Subsidiaries as the case may
be, to the Underwriters as to the matters covered thereby.

15



--------------------------------------------------------------------------------



 



     2. Representations and Warranties of the Selling Shareholders. Each of the
Selling Shareholders severally and not jointly represents and warrants to, and
agrees with, the Underwriters and Company that:
          (a) Such Selling Shareholder has no reason to believe that the
representations and warranties of the Company in Section 1 of this Agreement are
not true and correct.
          (b) The sale of such Shares to be sold by such Selling Shareholder
hereunder and the compliance by such Selling Shareholder with all of the
provisions of this Agreement and the consummation of the transactions herein
contemplated will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any statute,
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which such Selling Shareholder is a party or by which such Selling
Shareholder is bound or to which any of the property or assets of such Selling
Shareholder is subject, nor will such action result in any violation of the
provisions of any trust agreement or declaration of trust of such Selling
Shareholder or any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over such Selling Shareholder or
the property of such Selling Shareholder.
          (c) Such Selling Shareholder has valid marketable title to the Shares
proposed to be sold by such Selling Shareholder hereunder on such date and full
right, power and authority to enter into this Agreement and to sell, assign,
transfer and deliver such Shares hereunder, free and clear of all voting trust
arrangements, liens, encumbrances, equities, claims and community property
rights; and upon delivery of and payment for such Shares hereunder, the
Underwriters will acquire valid title thereto, free and clear of all voting
trust arrangements, liens, encumbrances, equities, claims and community property
rights.
          (d) Such Selling Shareholder is not prompted to sell shares of Common
Stock by any information concerning the Company that is not set forth in the
Registration Statement, the Disclosure Package and the Prospectus.
          (e) Such Selling Shareholder has not taken and will not take, directly
or indirectly, any action designed to or which might be reasonably expected to
cause or result, under the Exchange Act or otherwise, in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares.
          (f) Certificates in negotiable form representing all of the Shares to
be sold by such Selling Shareholder hereunder have been delivered to the
Company’s transfer agent, Computershare (the “Transfer Agent”); subject to the
terms and conditions of this Agreement, the obligations of such Selling
Shareholder hereunder shall not be terminated by operation of law, whether, in
the case of an individual Selling Shareholder, by the death or incapacity of
such Selling Shareholder or, in the case of a trust or estate, by death of the
trustee(s) or executor(s) or the termination of such trust, or by the occurrence
of any other event. If any individual Selling Shareholder, trustee, or executor
should die or become incapacitated, or any such trust or estate should be
terminated, or if any other event should occur before the delivery of the Shares
by such Selling Shareholder hereunder, certificates representing the Shares to
be sold by such Selling

16



--------------------------------------------------------------------------------



 



Shareholder shall be delivered to the Transfer Agent by or on behalf of such
Selling Shareholder, subject to and in accordance with, the terms and conditions
of the Agreement.
          (g) Each Preliminary Prospectus, only with respect to the Section
entitled Principal and Selling Shareholders insofar as it has related to such
Selling Shareholder, as of its date, has not included any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they are made, not misleading; and the Registration Statement at the
Effective Time, and at all times subsequent thereto, up to the Closing Date
(defined below), as the case may be, (i) the Section entitled Principal and
Selling Shareholders of the Registration Statement and the Prospectus and any
amendments or supplements thereto as relate to the Selling Shareholder,
contained or will contain all statements that are required to be stated therein
in accordance with the Act and in all material respects conformed or will in all
material respects conform to the requirements of the Act, and (ii) neither the
Registration Statement nor the Prospectus, nor any amendment or supplement
thereto, as to the Section entitled Principal and Selling Shareholders which
relates to the Selling Shareholder, included or will include any untrue
statement of a material fact or omitted or will omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided that neither clause (i) nor (ii) shall have any effect if
information has been given by the Selling Shareholder to the Company and the
Underwriter in writing which would eliminate or remedy any such untrue statement
or omission.
          (h) Neither the Selling Shareholder nor any person acting on behalf of
such Selling Shareholder (other than, if applicable, the Company and the
Underwriters) has used or referred to or will use or refer to any “free writing
prospectus” as defined in Rule 405 under the Act, relating to the Shares.
     3. Purchase and Sale of Firm Shares. On the basis of the representations,
warranties, covenants and agreements contained herein, but subject to the terms
and conditions set forth herein, the Company and the Selling Shareholders shall
sell the Firm Shares to the Underwriters at the Offering Price less the
Underwriting Discounts and Commissions shown on the cover page of the
Prospectus, and the Underwriters shall purchase from the Company and the Selling
Shareholders on a firm commitment basis, at the Offering Price less the
Underwriting Discounts and Commissions shown on the cover page of the Prospectus
the Firm Shares. The Underwriters shall offer the Shares to the public as set
forth in the Prospectus.
     4. Payment and Delivery. The Firm Shares shall be issued in the form of one
or more fully registered global securities (the “Global Securities”) in
book-entry form in such denominations and registered in the name of the nominee
of The Depository Trust Company (“DTC”) and shall be delivered by the Company
and the Selling Shareholders through the facilities of DTC for the account of
each Underwriter against payment by such Underwriter on its behalf of the
purchase price therefor by wire transfer of immediately available funds to such
accounts as the Company and Selling Shareholders shall designate in writing
(with all costs and expenses incurred by the Underwriters in connection with
such settlement in immediately available funds, including, but not limited to,
interest or cost of funds and expenses, to be borne by the Company and Selling
Shareholders). The closing of the sale and purchase of the Firm Shares shall be
held at the offices of Squire, Sanders & Dempsey L.L.P., 4900 Key Tower, 127

17



--------------------------------------------------------------------------------



 



Public Square, Cleveland, Ohio for the respective accounts of the Underwriters.
Such payment and delivery will be made at 10:00 a.m., Cleveland, Ohio time, on
the third business day after the date of this Agreement or at such other time on
the same or such other date as shall be agreed upon by the Company, the Selling
Shareholders and the Underwriters. Such time and date are referred to herein as
the “Closing Date.” The Company and the Selling Shareholders shall make the
Global Securities representing the Firm Shares available for examination by the
Representative and counsel for the Underwriters at the Philadelphia
correspondent office of the Transfer Agent not less than one full business day
prior to the Closing Date.
     5. Option to Purchase Optional Shares.
          (a) For the purposes of covering any over-allotments in connection
with the distribution and sale of the Firm Shares as contemplated by the
Prospectus, subject to the terms and conditions herein set forth, the
Underwriters are hereby granted an option by the Company to purchase all or any
part of the Optional Shares (the “Over-allotment Option”). The purchase price to
be paid for the Optional Shares shall be the Offering Price less the
Underwriting Discounts and Commissions shown on the cover page of the
Prospectus. The Over-allotment Option granted hereby may be exercised by the
Representative on behalf of the Underwriters as to all or any part of the
Optional Shares at any time and from time to time within 30 days after the date
of the Prospectus. No Underwriter shall be under any obligation to purchase any
Optional Shares prior to an exercise of the Over-allotment Option.
          (b) The Over-allotment Option granted hereby may be exercised by the
Representative on behalf of the Underwriters by giving notice to the Company by
a letter sent by registered or certified mail, postage prepaid, telex,
telegraph, telegram or facsimile (such notice to be effective when received),
addressed as provided in Section 15 hereof, setting forth the number of Optional
Shares to be purchased, the date and time for delivery of and payment for the
Optional Shares and stating that the Optional Shares referred to therein are to
be used for the purpose of covering over-allotments in connection with the
distribution and sale of the Firm Shares. If such notice is given at least two
full business days prior to the Closing Date, the date set forth therein for
such delivery and payment shall be not earlier than the Closing Date. If such
notice is given after such two full business day period, the date set forth
therein for such delivery and payment shall be a date selected by the
Representative not later than five full business days after the exercise of the
Over-allotment Option. The date and time set forth in such a notice is referred
to herein as an “Option Closing Date,” and a closing held pursuant to such a
notice is referred to herein as an “Option Closing.” Upon each exercise of the
Over-allotment Option, and on the basis of the representations, warranties,
covenants and agreements herein contained, and subject to the terms and
conditions herein set forth, the Underwriters shall become severally, but not
jointly obligated to purchase from the Company the number of Optional Shares
specified in each notice of exercise of the Over-allotment Option.
          (c) The Optional Shares shall be issued in the form of one or more
fully registered Global Securities in book-entry form in such denominations and
registered in the name of the nominee of DTC or in such names as the
Representative may request upon at least 48 hours’ prior notice to the Company,
and shall be delivered by the Company through the facilities of DTC for the
respective accounts of the Underwriters, against payment by such Underwriter on
its behalf of the purchase price therefor by wire transfer of immediately
available

18



--------------------------------------------------------------------------------



 



funds to such accounts as the Company shall designate in writing (with all costs
and expenses incurred by the Underwriter in connection with such settlement in
immediately available funds, including, but not limited to, interest or cost of
funds and expenses, to be borne by the Company). The closing of the sale and
purchase of the Optional Shares shall be held at the offices of Squire, Sanders
& Dempsey L.L.P., 4900 Key Tower, 127 Public Square, Cleveland, Ohio for the
account of the Underwriter. Such payment and delivery will be made at
10:00 a.m., Cleveland, Ohio time, on the Option Closing Date. The Company shall
make the Global Securities representing the Optional Shares available for
examination by the Representative and counsel for the Underwriters at the
Philadelphia correspondent office of the Transfer Agent not less than one full
business day prior to the Option Closing Date.
     6. Certain Covenants and Agreements of the Company. The Company covenants
and agrees with the Underwriter as follows:
          (a) The Company will comply with the requirements of Rule 430B.
          (b) The Company will not file with the SEC the Prospectus, any
amendment or supplement to the Prospectus or any amendment to the Registration
Statement or the Disclosure Package, and will not use, authorize, refer to or
file any Issuer Free Writing Prospectus, unless the Representative has received
a reasonable period of time to review any such proposed amendment, supplement or
Issuer Free Writing Prospectus and consented to the filing thereof, such consent
not to be unreasonably withheld or delayed, and will use its reasonable best
efforts to cause any such amendment to the Registration Statement to be declared
effective as promptly as possible. Upon reasonable request of the Representative
or counsel for the Underwriters, the Company will promptly prepare and file with
the SEC, in accordance with the Regulations, any amendments to the Registration
Statement or amendments or supplements to the Prospectus or the Disclosure
Package that may be necessary or advisable in connection with the distribution
of the Shares by the Underwriters and will use their reasonable best efforts to
cause any such amendment to the Registration Statement to be declared effective
as promptly as possible. If required, the Company will file any amendment or
supplement to the Prospectus or the Disclosure Package with the SEC in the
manner and within the time period required by Rule 424(b) or Rule 433 under the
Act. The Company will advise the Representative, promptly after receiving notice
thereof, of the time when the Registration Statement or any amendment thereof
has been filed or declared effective or the Prospectus or the Disclosure
Package, or any amendment or supplement thereto has been filed and will provide
evidence to the Representative of each filing or effectiveness.
          (c) The Company will advise the Representative promptly (i) when any
post-effective amendment to the Registration Statement is filed with the SEC
under Rule 462(c) under the Act or otherwise, (ii) when any Rule 462(b)
Registration Statement is filed, (iii) of the receipt of any comments from the
SEC concerning the Registration Statement, (iv) when any post-effective
amendment to the Registration Statement becomes effective, or when any
supplement to the Prospectus or the Disclosure Package or any amended Prospectus
or Disclosure Package has been filed, (v) of any request of the SEC for
amendment or supplementation of the Registration Statement, the Disclosure
Package or the Prospectus or for additional information, (vi) during the period
when the a prospectus is required to be delivered under the Act and Regulations
(the “Prospectus Delivery Period”), of the happening of any event as a result of

19



--------------------------------------------------------------------------------



 



which the Registration Statement or the Prospectus would include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein, in light of the
circumstances in which they are made, not misleading, (vii) during the
Prospectus Delivery Period, of the need to amend the Registration Statement or
supplement the Prospectus to comply with the Act, (viii) of the issuance by the
SEC of any stop order suspending the effectiveness of the Registration Statement
or of any order preventing or suspending the use of any Preliminary Prospectus
or the Prospectus, and (ix) of the suspension of the approval of the Shares for
listing on the NYSE Amex Equities or the qualification of any of the Shares for
offering or sale in any jurisdiction in which the Underwriter intends to make
such offers or sales, or the initiation or threatening of any proceedings for
any of such purposes known to the Company. The Company will use its reasonable
best efforts to prevent the issuance of any such stop order or of any order
preventing or suspending such use, and if any such order is issued, to obtain as
soon as possible the lifting thereof.
          (d) The Company has delivered to the Representative, without charge,
as many copies of each Preliminary Prospectus as the Representative has
reasonably requested. The Company will deliver to the Representative, without
charge, such number of copies of the Registration Statement, the Disclosure
Package and the Prospectus and any supplements or amendments thereto, as the
Representative may reasonably request from time to time during the Prospectus
Delivery Period. The Company hereby consents to the use of such copies of the
Disclosure Package and the Prospectus for purposes permitted by the Act, the
Regulations and the securities or Blue Sky laws of the states or foreign
jurisdictions in which the Shares are offered by the Underwriters and by all
dealers to whom Shares may be sold, both in connection with the offering and
sale of the Shares and during the Prospectus Delivery Period. If requested by
the Representative in writing, the Company will furnish to the Representative at
least one original signed copy of the Registration Statement as originally filed
and all amendments and supplements thereto, whether filed before or after the
Effective Date, at least one copy of all exhibits filed therewith and of all
consents and certificates of experts, and will deliver to the Representative
such number of conformed copies of the Registration Statement, including
financial statements and exhibits, and all amendments thereto, as the
Representative may reasonably request.
          (e) The Company will comply with the Act, the Regulations, the
Exchange Act and the Exchange Act rules and regulations thereunder so as to
permit the continuation of sales of and dealings in the Shares for as long as
may be necessary to complete the distribution of the Shares as contemplated
hereby.
          (f) The Company will furnish such information and pay such filing fees
and other expenses as may be required, including the Company’s counsel’s
reasonable legal fees, and otherwise cooperate in the registration or
qualification of the Shares, or exemption therefrom, for offering and sale by
the Underwriters and by dealers under the securities or Blue Sky laws of such
jurisdictions in which the Representative determines to offer the Shares, after
consultation with the Company, and will file such consents to service of process
or other documents necessary or appropriate in order to effect such registration
or qualification; provided, however, that no such qualification shall be
required in any jurisdiction where, solely as a result thereof, the Company
would be subject to taxation or qualification as a foreign corporation doing
business in such jurisdiction where it is not now so qualified or to take any
action which would

20



--------------------------------------------------------------------------------



 



subject it to service of process in suits, other than those arising out of the
offering or sale of the Shares, in any jurisdiction where it is not now so
subject. The Company will, from time to time, prepare and file such statements
and reports as are or may be required to continue such qualification in effect
for so long a period as is required under the laws of such jurisdiction for such
offering and sale. The Company will furnish such information and pay such filing
fees and other expenses as may be required, and otherwise cooperate in the
listing of the Shares on the NYSE Amex Equities.
          (g) Subject to Section 6(b) hereof, in case of any event occurring at
any time within the Prospectus Delivery Period, as a result of which the
Disclosure Package or the Prospectus, as then amended or supplemented, would
contain an untrue statement of a material fact, or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances in which they are made, not misleading, or, if it is necessary at
any time to amend the Disclosure Package or the Prospectus to comply with the
Act or the Regulations or any applicable securities or Blue Sky laws, the
Company promptly will prepare and file with the SEC, and any applicable state
and foreign securities commission, an amendment, supplement or document that
will correct such statement or omission or effect such compliance and will
furnish to the Underwriters such number of copies of such amendments,
supplements or documents (in form and substance satisfactory to the
Representative and counsel for the Underwriters) as the Underwriter may
reasonably request. For purposes of this Section 6(g), the Company will provide
such information to the Representative, the Underwriters’ counsel and counsel to
the Company as shall be necessary to enable such persons to consult with the
Company with respect to the need to amend or supplement the Registration
Statement, the Disclosure Package or the Prospectus or file any document, and
shall furnish to the Representative and the Underwriters’ counsel such further
information as each may from time to time reasonably request.
          (h) The Company agrees that, unless it obtains the prior written
consent of the Representative, which consent will not be unreasonably withheld
or delayed, it will not make any offer relating to the Shares that would
constitute an Issuer Free Writing Prospectus or that would otherwise constitute
a “free writing prospectus” (as defined in Rule 405 of the Act) required to be
filed by the Company with the SEC or retained by the Company under Rule 433 of
the Act; provided that the prior written consent of the Representative shall be
deemed to have been given in respect of the free writing prospectuses included
in Schedule II hereto. Any such free writing prospectus consented to by the
Representative is hereinafter referred to as a “Permitted Free Writing
Prospectus.” The Company agrees that (i) it has treated and will treat, as the
case may be, each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus, and (ii) has complied and will comply, as the case may be, with the
requirements of Rules 164 and 433 of the Act applicable to any Permitted Free
Writing Prospectus, including in respect of timely filing with the SEC,
legending and record keeping.
          (i) The Company will make generally available to its security holders
and the Representative, as soon as practicable but not later than 45 days after
the end of the period covered thereby, an earnings statement that satisfies the
provisions of Section 11(a) of the Act and Rule 158 promulgated thereunder and
cover a period of at least 12 months beginning with the Company’s first fiscal
quarter occurring after the “effective date” (as defined in Rule 158) of the
Registration Statement); provided, however, that the Company shall have
satisfied its

21



--------------------------------------------------------------------------------



 



obligations under this Section 6(i) if it timely files its Annual Report on Form
10-K for the fiscal year next ending after such effective date.
          (j) Prior to the Closing Date, the Company will issue no press release
or other communications directly or indirectly and hold no press conference with
respect to the offering of the Shares without the prior written consent of the
Representative unless in the judgment of the Company, after consultation with
its counsel and after notification to the Representative, such press release or
communication is required by law.
          (k) For a period of three years from the date hereof, the Company will
deliver to the Representative: (i) a copy of each report or document, including,
without limitation, reports on Forms 8-K, 10-K and 10-Q (or such similar forms
as may be designated by the SEC), proxy statements, registration statements and
any exhibits thereto, filed or furnished to the SEC or any securities exchange
or FINRA, on the date each such report or document is so filed or furnished;
(ii) as soon as practicable, copies of any reports or communications (financial
or other) of the Company mailed to its security holders; and (iii) every
material press release in respect of the Company or its affairs that is released
or prepared by the Company; provided, however, that no reports or documents need
to be furnished to the extent they have been filed with the SEC and are publicly
available on EDGAR.
          (l) During the course of the distribution of the Shares, the Company
and the Subsidiaries will not and the Company shall cause its officers and
directors not to, (i) take, directly or indirectly, any action designed to, or
that could reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock or (ii) sell, bid for, purchase or
pay anyone any compensation for soliciting purchases of, the Shares.
          (m) The Company has delivered agreements executed by the persons
listed on Schedule III hereto (the “Lock up Agreements”) in the form set forth
as Exhibit A hereto to the Representative prior to the date of this Agreement.
The Company will issue appropriate stop transfer instructions to the Transfer
Agent for the Common Stock subject to the Lock up Agreements and a copy of such
instructions will be delivered to the Representative.
          (n) During the period commencing on the date hereof and ending on the
90th day following the date of the Prospectus, the Company will not, without the
prior written consent of the Representative, directly or indirectly, sell,
offer, contract or grant any options to sell, pledge, transfer or establish an
open “put equivalent position” within the meaning of Rule 16a-1(h) under the
Exchange Act or liquidate or decrease a “call equivalent position” within the
meaning of Rule 16a-1(b) under the Exchange Act, or otherwise dispose of or
transfer (or enter into any transaction which is designed to, or would
reasonably be expected to, result in the disposition of, or announce the
offering of, or file any registration statement under the Act in respect of, any
Common Stock, options or warrants to acquire Common Stock or securities
exchangeable or exercisable for or convertible into Common Stock (other than as
contemplated by this Agreement with respect to the Shares), provided, however,
that the Company may issue Common Stock pursuant to this Agreement and under any
stock option, equity compensation or other stock plan or arrangement, common
share purchase and dividend reinvestment plan described in or filed as an
exhibit to the Registration Statement, the Disclosure Package or the Prospectus,
may file registration statements on Form S-8 or amend its registration on Form
S-3,

22



--------------------------------------------------------------------------------



 



and may enter into an agreement to issue Common Stock if the consummation of the
transaction contemplated by such agreement is subject to the approval of a state
public utility regulatory commission, and provided that no Common Stock is
issued pursuant to such agreement during the 90-day restricted period referred
to above. Notwithstanding anything contained in this Section 6(n) to the
contrary, if (A) during the last 17 days of the 90-day period referenced above,
the Company issues an earnings release or material news or material event
relating to the Company occurs; or (B) prior to the expiration of the 90-day
period referenced above, the Company announces that it will release earnings
results during the 16-day period beginning on the last day of such 90-day
period, the restrictions imposed by this Section 6(n) shall continue to apply
until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the materials news or material event.
          (o) For a period of three years from the Effective Date (or for such
shorter period that any shares of Common Stock remain outstanding), the Company
will use all reasonable efforts to maintain the listing of the Common Stock
(including, without limitation, the Shares) on the NYSE Amex Equities or on a
national securities exchange, except for any failure to maintain such listing
resulting from a sale of all or substantially all of the property and assets of
the Company or a merger, consolidation or other business combination transaction
pursuant to which the Company is not the continuing or surviving entity of such
merger, consolidation or transaction.
          (p) The Company shall, at its sole cost and expense, supply and
deliver to the Representative and the Underwriters’ counsel, within a reasonable
period from the Closing Date, up to four sets of transaction binders in such
form and content as the Underwriter reasonably requests.
          (q) The Company will use the net proceeds from the sale of the Shares
to be sold by it hereunder substantially in accordance with the description set
forth under the caption “Use of Proceeds” in the Prospectus.
     7. Certain Covenants and Agreements of the Selling Shareholders. Each
Selling Shareholder covenants and agrees with the Underwriters as follows:
          (a) Not to (and to cause its affiliates, partners or agents not to)
take, directly or indirectly, any action which is designed to stabilize or
manipulate or which constitutes or which might reasonably be expected to cause
or result in stabilization or manipulation of the price of any security of the
Company or facilitate the sale or resale of the Shares.
          (b) During the period commencing on the date hereof and ending on the
90th day following the date of the Prospectus, such Selling Shareholder will
not, without the prior written consent of the Representative, directly or
indirectly, sell, offer, contract or grant any options to sell, pledge, transfer
or establish an open “put equivalent position” within the meaning of
Rule 16a-1(h) under the Exchange Act or liquidate or decrease a “call equivalent
position” within the meaning of Rule 16a-1(b) under the Exchange Act, or
otherwise dispose of or transfer (or enter into any transaction which is
designed to, or would reasonably be expected to, result in the disposition of,
or announce the offering of, or file any registration statement under the Act in
respect of, any shares of Common Stock, options or warrants to acquire shares of
Common Stock

23



--------------------------------------------------------------------------------



 



or securities exchangeable or exercisable for or convertible into Common Stock
(other than as contemplated by this Agreement with respect to the Shares). The
foregoing sentence shall not apply to (i) the issuance of Common Stock upon the
exercise of an option or warrant or the conversion of a security outstanding on
the date hereof and referred to in the Registration Statement; (ii) the pledge
by such Selling Shareholder of Common Stock to a financial institution in
connection with a bona fide financing transaction; or (iii) transfers of Common
Stock to immediate family members or trusts for the benefit of such family
members, provided such transferee enters into a similar lock-up agreement.
Furthermore, such Selling Shareholder has agreed and consented to the entry of
stop transfer instructions with the Transfer Agent against the transfer of the
securities held by such Selling Shareholder except in compliance with the
foregoing restrictions. Notwithstanding anything contained in this Section 7(b)
to the contrary, if (A) during the last 17 days of the 90-day period referenced
above, the Company issues an earnings release or material news or material event
relating to the Company occurs; or (B) prior to the expiration of the 90-day
period referenced above, the Company announces that it will release earnings
results during the 16-day period beginning on the last day of such 90-day
period, the restrictions imposed by this Section 7(b) shall continue to apply
until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the materials news or material event.
          (c) Such Selling Shareholder will pay or will cause to be paid all
transfer taxes, stamp duties and other similar taxes with respect to the Shares,
if any, to be sold by such Selling Shareholder.
     8. Payment of Fees and Expenses.
          (a) Subject to the closing of the sale and purchase of the Firm
Shares, the Representative shall be entitled to reimbursement from the Company
of a non-accountable expense allowance equal to $100,000 (the “Non-Accountable
Expense Allowance”). The Representative shall be entitled to withhold this
allowance on the Closing Date related to the purchase of the Firm Shares. In
addition to the payment of the Non-Accountable Expense Allowance, whether or not
the transactions contemplated by this Agreement are consummated and regardless
of the reason this Agreement is terminated, the Company will pay or cause to be
paid, and bear or cause to be borne, all costs and expenses incident to the
performance of the obligations of the Company under this Agreement, including:
(i) the fees and expenses of the accountants and counsel for the Company
incurred in the preparation of the Registration Statement and any post-effective
amendments thereto (including financial statements and exhibits), the Disclosure
Package, any Preliminary Prospectuses and the Prospectus and any amendments or
supplements thereto; (ii) printing and mailing expenses associated with the
Registration Statement and any post-effective amendments thereto, the Disclosure
Package, any Preliminary Prospectus, the Prospectus, this Agreement and any
related documents and any Blue Sky memorandum (any supplement thereto);
(iii) the costs and expenses (other than fees and expenses of the Underwriters’
counsel) incident to the authentication, issuance, sale and delivery of the
Shares to the Underwriters; (iv) the fees, expenses and all other costs of
qualifying the Shares for sale under the securities or Blue Sky laws of those
states in which the Shares are to be offered or sold; (v) the fees, expenses and
other costs of, or incident to, securing any review or approvals by or from
FINRA, (other than the fees and expenses of the Underwriters’ counsel); (vi) the
filing fees of the SEC; (vii) the cost of furnishing to the Representative
copies of the

24



--------------------------------------------------------------------------------



 



Registration Statement, any Issuer Free Writing Prospectuses, any Preliminary
Prospectuses and Prospectuses as herein provided; (viii) if applicable, the
Company’s travel expenses in connection with meetings with the brokerage
community and institutional investors; (ix) the costs and expenses associated
with settlement in same day funds (including, but not limited to, interest or
cost of funds expenses), if desired by the Company; (x) any fees or costs
payable to the NYSE Amex Equities as a result of the offering; (xi) the cost of
preparing, issuing and delivery to the Underwriter through the facilities of DTC
of any certificates evidencing the Shares; (xii) the costs and charges of the
Transfer Agent; (xiii) the reasonable costs of advertising the offering;
(xiv) all taxes, if any, on the issuance, delivery and transfer of the Shares
sold by the Company; and (xv) all other costs and expenses reasonably incident
to the performance of the Company’s obligations hereunder that are not otherwise
specifically provided for in this Section 8(a); provided, however, the
Underwriters shall be responsible for their out-of-pocket expenses, including
the fees and expenses of the Underwriters’ counsel and expenses associated with
meetings with the brokerage community and institutional investors, other than
the Company’s travel expenses, postage, facsimile and telephone charges.
          (b) Each Selling Shareholder will pay or cause to be paid, and bear or
caused to be borne, all costs and expenses incident to the performance of the
obligations of such Selling Shareholder under this Agreement, including: (i) any
fees and expenses of counsel for such Selling Shareholder; and (ii) all
expenses, stamp duties, transfer taxes and other taxes and duties incident to
the sale and delivery of the Shares to be sold by such Selling Shareholder. It
is understood that the Company shall bear, and such Selling Shareholder shall
not be required to pay or to reimburse the Company for, the cost of any other
matters not directly relating to the sale and purchase of the Shares pursuant to
this Agreement.
          (c) If (i) the Underwriters are willing to proceed with the offering,
and the transactions contemplated by this Agreement are not consummated because
the Company and/or either Selling Shareholder elect not to proceed with the
offering for any reason or (ii) the Representative terminates this Agreement
pursuant to Section 12 hereof, then the Company will reimburse the Underwriters
for their accountable out-of-pocket expenses relating to the offering (including
but not limited to reasonable fees and disbursements to their counsel);
provided, however, that such reimbursement shall not exceed $100,000. The
Representative shall present a reasonable accounting of all expenses for which
reimbursement is claimed hereunder.
     9. Conditions of Underwriters’ Obligations. The obligation of each
Underwriter to purchase and pay for the Firm Shares that it has agreed to
purchase hereunder on the Closing Date, and to purchase and pay for any Optional
Shares as to which it exercises its right to purchase under Section 5 on an
Option Closing Date, is subject at the date hereof, the Closing Date and any
Option Closing Date to the continuing accuracy and fulfillment of the
representations and warranties of the Company and each Selling Shareholder, to
the performance by the Company and each Selling Shareholder of their covenants
and obligations hereunder, and to the following additional conditions:
          (a) The Preliminary Prospectus and the Prospectus shall have been
filed with the SEC pursuant to Rule 424(b) of the Regulations within the
applicable time period prescribed for such filing by the Regulations. The
Company shall have filed any material required to be filed by the Company with
the SEC in the manner and within the time period required by

25



--------------------------------------------------------------------------------



 



Rule 433 of the Regulations, including any Issuer Free Writing Prospectus and
any Other Free Writing Prospectus.
          (b) If the Company elects to rely upon Rule 462(b), the Company shall
file a Rule 462(b) Registration Statement with the SEC in compliance with Rule
462(b) by 10:00 P.M., Washington D.C. time, on the date of this Agreement, and
the Company shall at the time of filing either pay to the SEC the filing fee for
the Rule 462(b) Registration Statement or give irrevocable instructions for the
payment of such fee pursuant to Rule 111(b) under the Act.
          (c) On or prior to the Closing Date or any Option Closing Date, as the
case may be, no stop order or other order preventing or suspending the
effectiveness of the Registration Statement (including any document incorporated
by reference therein), the 462(b) Registration or any post-effective amendment
to the Registration Statement or the sale of any of the Shares shall have been
issued under the Act or any state or foreign securities law, and no proceedings
for that purpose shall have been initiated or shall be pending or, to the
Representative’s knowledge or the knowledge of the Company, shall be
contemplated by the SEC or by any authority in any state in which the
Representative offers the Shares. Any request on the part of the SEC or any
state or foreign securities authority for additional information shall have been
complied with to the reasonable satisfaction of counsel for the Underwriters.
          (d) All corporate proceedings and other matters incident to the
authorization, form and validity of this Agreement, the Shares and the form of
the Registration Statement, the Disclosure Package and the Prospectus, and all
other legal matters relating to this Agreement and the transactions contemplated
hereby shall be satisfactory in all material respects to counsel for the
Underwriters. The Company and each Selling Shareholder shall have furnished to
such counsel all documents and information that they may have reasonably
requested to enable them to pass upon such matters. The Representative shall
have received from the Underwriters’ counsel, Squire, Sanders & Dempsey L.L.P.,
an opinion, dated as of the Closing Date and any Option Closing Date, as the
case may be, and addressed to the Representative individually and as
representative of the Underwriters, which opinion shall be satisfactory in all
respects to the Representative.
          (e) The Representative shall have received a copy of an executed
Lock-up Agreement from each of the persons listed on Schedule III hereto, and
the Company shall have issued appropriate stop transfer instructions to the
transfer agent and shall have delivered a copy of such instructions to the
Representative.
          (f) On the Closing Date and any Option Closing Date, there shall have
been delivered to the Representative the opinion of Kohrman Jackson & Krantz
PLL, counsel for the Company and Selling Shareholders, dated as of such date and
addressed to the Representative individually and as representative of the
Underwriters to the effect set forth in Exhibit B hereto or to such effect as is
otherwise reasonably satisfactory to the Representative.
          (g) At the Closing Date and any Option Closing Date: (i) the
Registration Statement and any post-effective amendment thereto and the
Disclosure Package and the Prospectus and any amendments or supplements thereto
shall contain all statements that are required to be stated therein in
accordance with the Act and Regulations shall conform to the

26



--------------------------------------------------------------------------------



 



requirements of the Act and the Regulations in all material respects, and none
of the Registration Statement nor any post-effective amendment thereto, the
Disclosure Package or the Prospectus and any amendments or supplements thereto
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they are made, not misleading;
(ii) since the respective dates as of which information is given in the
Registration Statement, the Disclosure Package and the Prospectus and any
amendments or supplements thereto, except as otherwise stated therein, there
shall have been no material adverse change in the Business Conditions of the
Company or the Subsidiaries from that set forth therein, whether or not arising
in the ordinary course of business; (iii) since the respective dates as of which
information is given in the Registration Statement, the Disclosure Package and
the Prospectus or any amendment or supplement thereto, there shall have been no
event or transaction, contract or agreement entered into by the Company or any
of the Subsidiaries other than in the ordinary course of business and as set
forth in the Registration Statement, the Disclosure Package or the Prospectus,
that has not been, but would be required to be, set forth in the Registration
Statement, the Disclosure Package or the Prospectus; (iv) since the respective
dates as of which information is given in the Registration Statement and any
post-effective amendment thereto and the Disclosure Package and the Prospectus
and any amendments or supplements thereto, there shall have been no material
adverse change, loss, reduction, termination or non-renewal of any contract to
which the Company or any of the Subsidiaries is a party, that has not been, but
would be required to be set forth in the Registration Statement the Disclosure
Package or the Prospectus and which would have a Material Adverse Effect; and
(v) no action, suit or proceeding at law or in equity shall be pending or
threatened against the Company or any of the Subsidiaries that would be required
to be set forth in the Disclosure Package or the Prospectus, other than as set
forth therein, and except as set forth in the Prospectus, no proceedings (other
than proceedings pending before a public utilities commission on the date
hereof) shall be pending or threatened against or directly affecting the Company
or any of the Subsidiaries before or by any federal, state or other commission,
board or administrative agency wherein an unfavorable decision, ruling or
finding would have a Material Adverse Effect.
          (h) The Representative shall have received at the Closing Date and any
Option Closing Date certificates of the Chief Executive Officer and the Chief
Financial Officer of the Company dated, as of the date of the Closing Date or
Option Closing Date, as the case may be, and addressed to the Representative
individually and as representative of the Underwriters to the effect that
(i) the representations and warranties of the Company in this Agreement are true
and correct, as if made at and as of the Closing Date or the Option Closing
Date, as the case may be, and that the Company has complied with all the
agreements, fulfilled all the covenants and satisfied all the conditions on its
part to be performed, fulfilled or satisfied at or prior to the Closing Date or
the Option Closing Date, as the case may be, and (ii) the signers of the
certificate have carefully examined the Registration Statement, the Disclosure
Package and the Prospectus and any amendments or supplements thereto, and the
conditions set forth in Section 9 hereof have been satisfied.
          (i) At the time this Agreement is executed and at the Closing Date and
any Option Closing Date, as the case may be, Hein & Associates LLP shall have
furnished to the Representative on behalf of the Underwriters, at the request of
the Company, letters, dated the respective dates of delivery thereof, and
addressed to the Representative on behalf of the

27



--------------------------------------------------------------------------------



 



Underwriters, in form and substance reasonably satisfactory to the
Representative in all respects (including, without limitation, the non-material
nature of the changes or decreases, if any, referred to in clause (iii) below):
               (i) confirming they are independent certified public accountants
within the meaning of the Act and the Regulations, and stating that the section
of the Registration Statement under the caption “Experts” is correct insofar as
it relates to them;
               (ii) stating that, in their opinion, the consolidated financial
statements, schedules and notes of the Company audited by them and included in
the Registration Statement comply as to form in all material respects with the
applicable accounting requirements of the Act and the Regulations;
               (iii) stating that, on the basis of specified procedures, which
included a reading of the latest available unaudited interim consolidated
financial statements of the Company (with an indication of the date of the
latest available unaudited interim financial statements), a reading of the
minutes of the meetings of the shareholders and the Boards of Directors of the
Company and the Subsidiaries and the Audit, Corporate Governance and Nominating,
and Compensation Committees of such Boards and inquiries to certain officers and
other employees of the Company and the Subsidiaries responsible for operational,
financial and accounting matters and other specified procedures and inquiries,
nothing has come to their attention that, except as specified in their letter,
would cause them to believe (x) that at a specified date not more than five
business days prior to the date of such letter, there was any change in the
capital stock or increase in long-term debt of the Company (other than increases
that the Registration Statement disclosed have occurred or may occur), in each
case, as compared with the amounts shown in the Company’s December 31, 2009
audited balance sheets or any later dated Company balance sheet included in the
Registration Statement or (y) that for the periods from and including January 1,
2010 to the date of the latest available unaudited financial statements of the
Company, if any, there were any decreases, as compared to the corresponding
periods in the prior year, in operating income or total or per share amounts of
net income, except in all instances for changes, decreases or increases that the
Registration Statement discloses have occurred or may occur.
               (iv) stating that they have compared specific dollar amounts (or
percentages derived from such dollar amounts), numbers of shares and other
numerical data and financial information set forth in the Registration Statement
that have been reasonably specified by the Representative prior to the date of
this Agreement (in each case to the extent that such dollar amounts, percentages
and other information is derived from the general accounting records subject to
the internal controls of the Company’s or the Subsidiaries’ accounting systems,
or has been derived directly from such accounting records by analysis or
comparison or has been derived from other records and analyses maintained or
prepared by the Company or the Subsidiaries) with the results obtained from the
application of readings, inquiries and other appropriate procedures set forth in
the letter, and found them to be in agreement. All financial statements and
schedules included in material incorporated by reference into the Prospectus
shall be deemed included in the Registration Statement for purposes of this
subsection.

28



--------------------------------------------------------------------------------



 



               (v) provided, that the letter delivered on the Closing Date or
the Option Closing Date, as the case may be, shall use a “cut-off” date no more
than five business days prior to such Closing Date or such Option Closing Date,
as the case may be.
          (j) All corporate and other proceedings and other matters incident to
the authorization, form and validity of this Agreement and the form of the
Registration Statement and Prospectus and all other legal matters related to
this Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all respects to counsel to the Underwriters. The Company shall
have furnished to such counsel all documents and information that they shall
have reasonably requested to enable them to pass upon such matters.
          (k) FINRA shall have confirmed that it has not raised any objection
with respect to the fairness and reasonableness of the underwriting terms and
arrangements.
          (l) The Shares shall have been included for listing on the NYSE Amex
Equities.
          (m) At the Closing Date and any Option Closing Date, the
Representative shall have been furnished such additional documents, information
and certificates as they shall have reasonably requested.
          All such opinions, certificates, letters and documents shall be in
compliance with the provisions hereof only if they are reasonably satisfactory
in form and substance to the Representative and the Underwriters’ counsel. The
Company and each Selling Shareholder, respectively, shall furnish the
Representative with such conformed copies of such opinions, certificates,
letters and other documents as it shall reasonably request. If any condition to
the Underwriters’ obligations hereunder to be fulfilled prior to or at the
Closing Date or any Option Closing Date, as the case may be, is not fulfilled,
the Representative on behalf of the Underwriters may terminate this Agreement
with respect to the Closing Date or such Option Closing Date, as applicable, or,
if it so elects, waive any such conditions which have not been fulfilled or
extend the time for their fulfillment. Any such termination shall be without
liability of the Underwriters to the Company and Selling Shareholders.
     10. Indemnification and Contribution.
          (a) The Company shall indemnify and hold harmless each Underwriter,
and each person, if any, who controls each Underwriter within the meaning of the
Act and the Exchange Act, against any and all loss, liability, claim, damage and
expense whatsoever, including, but not limited to, any and all reasonable
expenses incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or any claim whatsoever or in connection
with any investigation or inquiry of, or action or proceeding that may be
brought against, the respective indemnified parties, arising out of or based
upon any breach of the representations and warranties of the Company made in
this Agreement or any untrue statements or alleged untrue statements of material
fact contained in the Registration Statement, any Preliminary Prospectus, the
Disclosure Package or the Prospectus, any application or other document filed in
any jurisdiction in order to qualify all or any part of the Shares under the
securities laws thereof or filed with the SEC or FINRA (in this Section 10
collectively called

29



--------------------------------------------------------------------------------



 



“application”), or the omission or alleged omission from any of the foregoing of
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they are made, not
misleading; provided, however, that the foregoing indemnity shall not apply in
respect of any statement or omission made in reliance upon and in conformity
with written information furnished to the Company by such Underwriter expressly
for use in any Preliminary Prospectus, the Registration Statement or Prospectus,
or any amendment or supplement thereto, or in any application or in any
communication to the SEC, as the case may be and provided further that the
foregoing indemnification with respect to any Preliminary Prospectus shall not
inure to the benefit of such Underwriter if a copy of the Prospectus (as then
amended and supplemented) was not sent or given by or on behalf of such
Underwriter to the person asserting any losses, claims, damages or liabilities,
and if the Prospectus (as amended and supplemented) would have cured the defect
giving rise to such losses, claims, damages or liabilities. The obligations of
the Company under this Section 10(a) will be in addition to any liability the
Company may otherwise have. The indemnification obligations of the Company and
the Selling Shareholders shall be several and not joint.
          (b) Each Selling Shareholder shall indemnify and hold harmless each
Underwriter, and each person, if any, who controls each Underwriter within the
meaning of the Act and the Exchange Act against any and all loss, liability,
claim, damage and expense whatsoever, including, but not limited to, any and all
reasonable expenses incurred in investigating, preparing or defending against
any litigation, commenced or threatened, or any claim whatsoever or in
connection with any investigation or inquiry of, or action or proceeding that
may be brought against, the respective indemnified parties, arising out of or
based upon any breach of the representations and warranties of such Selling
Shareholder made in this Agreement or any untrue statements or alleged untrue
statements of material fact contained in the Registration Statement, any
Preliminary Prospectus, the Disclosure Package or the Prospectus, any
application or other document filed in any jurisdiction in order to qualify all
or any part of the Shares under the securities laws thereof or filed with the
SEC or FINRA (in this Section 10 collectively called “application”), or the
omission or alleged omission from any of the foregoing of a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they are made, not misleading, but only with
respect to any and all loss, liability, claim, damage or expense resulting from
statements or omissions, or alleged statements or omissions, if any, made in any
Preliminary Prospectus, the Disclosure Package, the Registration Statement or
the Prospectus or any amendment or supplement thereof or any application or in
any communication to the SEC in reliance upon, and in conformity with written
information furnished to each Underwriter by such Selling Shareholder expressly
for use in any Preliminary Prospectus, the Disclosure Package, the Registration
Statement or the Prospectus or any amendment or supplement thereof, or any
application or in any communication to the SEC, as the case may be and provided
further that the foregoing indemnification with respect to any Preliminary
Prospectus shall not inure to the benefit of the Underwriter if a copy of the
Prospectus (as then amended and supplemented) was not sent or given by or on
behalf of the Underwriter to the person asserting any losses, claims, damages or
liabilities, and if the Prospectus (as amended and supplemented) would have
cured the defect giving rise to such losses, claims, damages or liabilities. The
obligations of each Selling Shareholder under this Section 10(b) will be in
addition to any liability such Selling Shareholder may otherwise have. The
indemnification obligations of the Company and each Selling Shareholder shall be
several and not joint.

30



--------------------------------------------------------------------------------



 



          (c) Each Underwriter severally and not jointly shall indemnify and
hold harmless the Company, each Selling Shareholder, each of the directors of
the Company, each of the officers of the Company who shall have signed the
Registration Statement, and each other person, if any, who controls the Company
or such Selling Shareholder within the meaning of the Act and the Exchange Act,
to the same extent as the foregoing indemnities from the Company and each
Selling Shareholder to the Underwriters, but only with respect to any and all
loss, liability, claim, damage or expense resulting from statements or
omissions, or alleged statements or omissions, if any, made in any Preliminary
Prospectus, the Disclosure Package, the Registration Statement or the Prospectus
or any amendment or supplement thereof or any application or in any
communication to the SEC in reliance upon, and in conformity with written
information furnished to the Company and Selling Shareholders by any Underwriter
through the Representative expressly for use in any Preliminary Prospectus, the
Disclosure Package, the Registration Statement or the Prospectus or any
amendment or supplement thereof, or any application or in any communication to
the SEC, as the case may be. The obligations of each Underwriter under this
Section 10(c) will be in addition to any liability which such Underwriter may
otherwise have.
          (d) If any action, inquiry, investigation or proceeding is brought
against any person in respect of which indemnification may be sought pursuant to
Section 10(a), (b) or (c) hereof, such person (hereinafter called the
“indemnified party”) shall, promptly after notification of, or receipt of
service of process for, such action, inquiry, investigation or proceeding,
notify in writing the party or parties against whom indemnification is to be
sought (hereinafter called the “indemnifying party”) of the institution of such
action, inquiry, investigation or proceeding. The indemnifying party, upon the
request of the indemnified party, shall assume the defense of such action,
inquiry, investigation or proceeding, including, without limitation, the
employment of counsel (reasonably satisfactory to such indemnified party) and
payment of expenses. No indemnification provided for in this Section 10 shall be
available to any indemnified party who shall fail to give such notice if the
indemnifying party does not have knowledge of such action, inquiry,
investigation or proceeding to the extent that such indemnifying party has been
materially prejudiced by the failure to give such notice, but the omission to so
notify the indemnifying party shall not relieve the indemnifying party otherwise
than under this Section 10. Such indemnified party shall have the right to
employ its or their own counsel in any such case, but the fees and expenses of
such counsel shall be at the expense of such indemnified party unless the
employment of such counsel shall have been authorized in writing by the
indemnifying party in connection with the defense of such action or if the
indemnifying party shall not have, within a reasonable period of time in light
of the circumstances, employed counsel reasonably satisfactory to the
indemnified party, to have charge of the defense of such action, inquiry,
investigation or proceeding or if such indemnified party or parties shall have
been advised by counsel that there may be a conflict between the positions of
the indemnifying party or parties and of the indemnified party or parties or
that there may be legal defenses available to such indemnified party or parties
different from or in addition to those available to the indemnifying party or
parties, in any of which events the indemnified party or parties shall be
entitled to select counsel to conduct the defense to the extent determined by
such counsel to be necessary to protect the interests of the indemnified party
or parties, and the reasonable fees and expenses of such counsel shall be borne
by the indemnifying party. The indemnifying party shall be responsible for the
fees and disbursements of only one such counsel so engaged by the indemnified
party or parties as a group. Expenses covered by the indemnification in this

31



--------------------------------------------------------------------------------



 



Section 10 shall be paid by the indemnifying party promptly after written
request is submitted by the indemnified party. In the event that it is
determined that the indemnified party was not entitled to receive payments for
expenses pursuant to this Section 10, the indemnified party shall return all
sums that have been paid pursuant hereto. No indemnifying party shall, without
the prior written consent of the indemnified party, effect any settlement of any
pending or threatened action in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party unless such settlement includes an unconditional release of
such indemnified party from all liability on any claims that are the subject
matter of such action. Anything in this Section 10 to the contrary
notwithstanding an indemnifying party shall not be liable for any settlement of
a claim affected without its written consent, which consent shall not be
unreasonably withheld.
          (e) If the indemnification provided for in this Section 10 is
unavailable or insufficient to hold harmless an indemnified party under
Section 10(a), (b) or (c) hereof in respect of any losses, liabilities, claims,
damages or expenses (or actions, inquiries, investigations or proceedings in
respect thereof) referred to therein, except by reason of the failure to give
notice as required in Section 10(d) hereof (provided that the indemnifying party
does not have knowledge of the action, inquiry, investigation or proceeding and
to the extent such party has been materially prejudiced by the failure to give
such notice), then each indemnifying party shall contribute to the amount paid
or payable by such indemnified party as a result of such losses, liabilities,
claims, damages or expenses (or actions, inquiries, investigations or
proceedings in respect thereof) in such proportion as is appropriate to reflect
the relative benefits received by the Company, the Selling Shareholders, and the
Underwriters from the offering of the Shares. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company, the Selling Shareholders, and the Underwriters in connection with the
statements or omissions which resulted in such losses, liabilities, claims or
expenses (or actions, inquiries, investigations or proceedings in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company, the Selling Shareholders, and the Underwriters
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company and the Selling
Shareholders bear to the total underwriting discount and commissions received by
the Underwriters, in each case as set forth in the table on the cover page of
the Prospectus. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company, the Selling Shareholders, or the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.
          The Company, the Selling Shareholders, and the Underwriters agree that
it would not be just and equitable if contributions to this Section 10(e) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to above in this
Section 10(e). The amount paid or payable by an indemnified party as a result of
the losses, liabilities, claims, damages or expenses (or actions, inquiries,
investigations or proceedings in respect thereof) referred to above in this
Section 10(e)

32



--------------------------------------------------------------------------------



 



shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 10(e), (i) no
Underwriter shall not be required to contribute any amount in excess of the
underwriting discounts and commissions applicable to the Shares purchased by
such Underwriter, and (ii) no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
     11. Representations and Agreements to Survive Delivery. Except as the
context otherwise requires, all representations, warranties and agreements
contained in this Agreement shall be deemed to be representations, warranties
and agreements at the Closing Date and any Option Closing Date. All such
representations, warranties and agreements of the Underwriters, the Company, and
the Selling Shareholders, including, without limitation, the indemnity and
contribution agreements contained in Section 10 hereof and the agreements
contained in Sections 8, 11 and 12 hereof, shall remain operative and in full
force and effect regardless of any investigation made by or on behalf of the
Underwriter or any controlling person, and shall survive delivery of the Shares
and termination of this Agreement, whether before or after the Closing Date or
any Option Closing Date.
     12. Effective Date of This Agreement and Termination Hereof.
          (a) This Agreement shall become effective at 10:00 a.m., Cleveland,
Ohio time, on the first business day following the Effective Time or at the time
of the public offering by the Underwriters of the Shares, whichever is earlier,
except that the provisions of Sections 8, 10, 11 and 12 hereof shall be
effective upon execution hereof. The time of the public offering, for the
purpose of this Section 12, shall mean the time when any of the Shares are first
released by the Underwriters for offering by dealers. The Representative, the
Company and the Selling Shareholders may prevent the provisions of this
Agreement (other than those contained in Section 8, 10, 11 and 12) from becoming
effective without liability of any party to any other party, except as noted
below, by giving the notice indicated in Section 12(c) hereof before the time
the other provisions of this Agreement become effective.
          (b) The Representative shall have the right to terminate this
Agreement at any time prior to the Closing Date or any Option Closing Date as
provided in Sections 9 and 13 or if any of the following have occurred:
(a) since the respective dates as of which information is given in the
Registration Statement and the Prospectus, any material adverse change or any
development involving a prospective material adverse change in or affecting the
Business Conditions of the Company and the Subsidiaries, whether or not arising
in the ordinary course of business, that would, in the Representative’s
reasonable opinion, make the offering or delivery of the Shares impracticable;
(b) any outbreak or escalation of hostilities or other national or international
calamity or crisis or change in economic, political or financial market
conditions if the effect on the financial markets of the United States of such
outbreak, calamity, crisis or change would, in the Representative’s reasonable
opinion, make the offering or delivery of the Shares impracticable; (c) any
suspension or limitation of trading generally in securities on the New York
Stock Exchange, the American Stock Exchange or the NASDAQ Global Market or the
over the counter market or any setting of minimum prices for trading or the
promulgation of any federal or state statute, regulation, rule or order of any
court or other governmental authority

33



--------------------------------------------------------------------------------



 



that in the Underwriter’s reasonable opinion materially and adversely affects
trading on such exchange or over the counter market; (d) the enactment,
publication, decree or other promulgation of any federal or state statute,
regulation, rule or order of any court or other governmental authority which in
the Underwriter’s reasonable opinion materially and adversely affects or will
materially or adversely affect the Business Conditions of the Company and the
Subsidiaries taken as a whole; (e) declaration of a banking moratorium by the
United States, New York, Ohio or Pennsylvania authorities; (f) the taking of any
action by any federal, state or local government or agency in respect of its
monetary or fiscal affairs that in the Representative’s reasonable opinion has a
material adverse effect on the securities markets in the United States; or
(g) trading in any securities of the Company shall have been suspended or halted
by FINRA or the SEC.
          (c) If the Representative elects to prevent this Agreement from
becoming effective or to terminate this Agreement as provided in this
Section 12, the Representative shall notify the Company promptly by telephone or
facsimile, confirmed by letter or otherwise in writing.
     13. Default by an Underwriter.
          (a) If any Underwriter or Underwriters shall default in its or their
obligation to purchase Firm Shares or Optional Shares hereunder, and if the Firm
Shares or Optional Shares with respect to which such default relates do not
exceed in the aggregate 10% of the number of Firm Shares or Optional Shares, as
the case may be, that all the Underwriters have agreed to purchase on the
relevant Closing Date or Option Closing Date, then the Representative may make
arrangements satisfactory to the Company and each Selling Shareholder for the
purchase of such Firm Shares or Optional Shares by other persons, including any
of the Underwriters, but if no such arrangements are made by the relevant
Closing Date or Option Closing Date, such Firm Shares or Optional Shares to
which the default relates shall be purchased by the Representative and any
non-defaulting Underwriter in proportion to their respective commitments
hereunder (in addition to the number of Firm Shares and Optional Shares they are
obligated to purchase pursuant to Section 3 hereof).
          (b) If any Underwriter or Underwriters shall default in its or their
obligation to purchase Firm Shares or Optional Shares hereunder, and if such
default relates to more than 10% of the Firm Shares or Optional Shares, as the
case may be, the Representative may make arrangements for another party or
parties (including a non-defaulting Underwriter) to purchase such Firm Shares or
Optional Shares to which such default relates, on the terms contained herein. In
the event that the Representative does not arrange for the purchase of the Firm
Shares or Optional Shares to which a default relates as provided in this
Section 13, this Agreement may be terminated by the Representative or by the
Company or Selling Shareholders without liability on the part of the
non-defaulting Underwriters (except as provided in Section 10 hereof) or the
Company (except as provided in Sections 8 and 10 hereof) or the Selling
Shareholders (except as provided in Section 10 hereof); provided that if such
default occurs with respect to Optional Shares after the Closing Date, this
Agreement will not terminate as to the Firm Shares or any Optional Shares
purchased prior to such termination. Nothing herein shall relieve a defaulting
Underwriter of its obligations hereunder, including but not limited to its
liability, if any, to the

34



--------------------------------------------------------------------------------



 



other Underwriters and to the Company or the Selling Shareholders for damages
occasioned by its default hereunder.
          (c) If the Firm Shares or Optional Shares to which the default relates
are to be purchased by the non-defaulting Underwriters, or are to be purchased
by another party or parties, the Representative or the Company shall have the
right to postpone the Closing Date or any Option Closing Date, as the case may
be, for a reasonable period but not in any event exceeding seven days, in order
to effect whatever changes may thereby be made necessary in the Registration
Statement or the Prospectus or in any other documents and arrangements, and the
Company agrees to file promptly any amendment to the Registration Statement or
supplement to the Prospectus that in the opinion of counsel for the Underwriters
may thereby be made necessary. The terms “Underwriters” and “Underwriter” as
used in this Agreement shall include any party substituted under this Section 13
with like effect as if it had originally been a party to this Agreement with
respect to such Firm Shares and/or Optional Shares.
     14. Information Furnished by the Underwriter. The date the Underwriters
expect to deliver the Firm Shares on the cover page, the identity of the
Underwriter set forth on the cover page and in the first paragraph under the
heading “Underwriting,” the concession and reallowance figures appearing in the
third paragraph under the heading “Underwriting,” the representations with
respect to stabilization activities in the seventh paragraph under the heading
“Underwriting,” the eighth through tenth paragraphs under the heading
“Underwriting” regarding short sales, the representations of the Underwriter in
the eleventh paragraph under the heading “Underwriting” and the statement
regarding discretionary authority in the twelfth paragraph under the heading
“Underwriting” constitute the only written information furnished by reference or
on behalf of the Underwriter referred to in Sections 1(c), (d) and (e) and 10
hereof.
     15. Notice. All communications hereunder, except as herein otherwise
specifically provided, shall be in writing and, if sent to any Underwriter,
shall be mailed, delivered, telexed, faxed, telegrammed, telegraphed or
telecopied and confirmed to Janney Montgomery Scott LLC, 1801 Market Street,
Philadelphia, Pennsylvania 19103, Attention: Joseph D. Culley, Jr., facsimile
number (215) 665-6197, with a copy to Squire, Sanders & Dempsey L.L.P., 4900 Key
Tower, 127 Public Square, Cleveland, Ohio 44114, Attention: Gregory K. Gale,
Esq., facsimile number (216) 479-8780; if sent to Osborne shall be mailed,
delivered, faxed, telexed, telegrammed, telegraphed or telecopied and confirmed
to Richard M. Osborne, 8500 Station Street, Suite 113, Mentor, Ohio 44060,
facsimile number 440-255-8645; if sent to Smith, shall be mailed, delivered,
telexed, telegrammed, telegraphed or telecopied and confirmed to Thomas J.
Smith, 8500 Station Street, Suite 100, Mentor, Ohio 44060, facsimile number
440-974-0844;and if sent to the Company, shall be mailed, delivered, telexed,
telegrammed, telegraphed or telecopied and confirmed to Gas Natural Inc., 8500
Station Street, Suite 100, Mentor, Ohio 44060, Attention: Thomas J. Smith,
facsimile number 440-974-0844, with a copy to Kohrman Jackson & Krantz PLL,
Attention: Christopher J. Hubbert, Esq., facsimile number (216) 621-6536.
     16. Parties. This Agreement shall inure solely to the benefit of, and shall
be binding upon, the Underwriters, the Selling Shareholders, and the Company and
the controlling persons, directors and officers thereof, and their respective
successors, assigns, heirs and legal representatives, and no other person shall
have or be construed to have any legal or equitable

35



--------------------------------------------------------------------------------



 



right, remedy or claim under or in respect of or by virtue of this Agreement or
any provision herein contained. The terms “successors” and “assigns” shall not
include any purchaser of the Shares merely because of such purchase.
     17. Definition of Business Day. For purposes of this Agreement, “business
day” means any day on which the NYSE Amex Equities is opened for trading.
     18. Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile signature pages), and all such
counterparts will constitute one and the same instrument. This Agreement and any
signed agreement or instrument entered into in connection with this Agreement,
and any amendments hereto or thereto, to the extent signed and delivered by
means of a facsimile machine, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party, the other party shall re-execute
original forms thereof and deliver them to the other party. No party shall raise
the use of a facsimile machine to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine as a defense to the formation of a contract and each
such party forever waives any such defense.
     19. Construction. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and performed entirely within such state.
     20. Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, and no consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
thereto.
     21. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
     22. Consent to Jurisdiction. Any legal suit, action or proceeding arising
out of or based upon this Agreement or the transactions contemplated hereby must
be instituted in the federal courts of the United States of America or the state
courts in the Borough of Manhattan in each case located in the City of New York,
and the parties irrevocably submit to the exclusive jurisdiction (except for
proceedings instituted in regard to the enforcement of a judgment of any such
court, as to which such jurisdiction is non-exclusive) of such courts in any
such suit, action or proceeding. Service of any process, summons, notice or
document by certified mail to such party’s address set forth above shall be
effective service of process for any suit, action or other proceeding brought in
any such court. The parties irrevocably and unconditionally waive any objection
to the laying of venue of any suit, action or other proceeding brought in any
such court that has been brought in an inconvenient forum.

36



--------------------------------------------------------------------------------



 



     23. Entire Agreement. This Agreement constitutes the entire agreement of
the parties to this Agreement with respect to the subject matter hereof and
supersedes all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof.
     24. Sophisticated Parties; No Fiduciary Relationship. Each of the parties
hereto acknowledges that it is a sophisticated business person who was
adequately represented by counsel during negotiations regarding the provisions
hereof, including, without limitation, the indemnification and contribution
provisions of Section 10, and is fully informed regarding said provisions. Each
of the parties hereto further acknowledges that the provisions of Section 10
hereto fairly allocate the risks in light of the ability of the parties to
investigate the Company, its affairs and its business in order to assure that
adequate disclosure has been made in the Registration Statement, the Disclosure
Package and the Prospectus (and any amendments and supplements thereto), as
required by the Act and the Exchange Act. Each of the Company and Selling
Shareholder acknowledges and agrees that in connection with all aspects of each
transaction contemplated by this Agreement, the Company and the Selling
Shareholders, on the one hand, and the Underwriters, on the other hand, have an
arms-length business relationship that creates no fiduciary duty on the part of
the Underwriter and all of the parties expressly disclaim any fiduciary
relationship.
[Signature Page Follows]

37



--------------------------------------------------------------------------------



 



          If the foregoing correctly sets forth your understanding of our
agreement, please sign and return to the Company the enclosed duplicate hereof,
whereupon it will become a binding agreement in accordance with its terms.

            Very truly yours,

GAS NATURAL INC.
      By:   /s/ Richard M. Osborne       Name:  Richard M. Osborne       Title: 
Chief Executive Officer       RICHARD M. OSBORNE TRUST
(under Restated Trust Agreement Dated January 13, 1995)
      By:   /s/ Richard M. Osborne, Trustee       Name:   Richard M. Osborne,
Trustee        Title:   Selling Shareholder        THOMAS J. SMITH
Selling Shareholder             /s/ Thomas J. Smith  

The foregoing Agreement is hereby confirmed and
accepted as of the date first above written.

          JANNEY MONTGOMERY SCOTT LLC
    By:   /s/ Joseph D. Culley, Jr.     Name:   Joseph D. Culley, Jr.     
Title:   Managing Director
Head of Infrastructure Group   

 